 



Execution Version

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

AND AMENDMENT TO GUARANTY

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO GUARANTY dated as of
November 15, 2013 (this “Agreement”), is entered into by and among FXCM
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors (as identified on the signature pages hereto, and together with the
Borrower, the “Loan Parties”), the Lenders (as defined below), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”).

 

Statement of Purpose

 

WHEREAS, the Borrower, the Administrative Agent and certain banks and other
financial institutions (the “Lenders”) are parties to that certain Credit
Agreement dated as of December 19, 2011 (as amended by (i) the First Amendment
to Credit Agreement and Waiver dated February 17, 2012, (ii) the Second
Amendment to Credit Agreement dated June 21, 2012, (iii) the Third Amendment to
Credit Agreement and Waiver dated as of August 7, 2012, and (iv) the Fourth
Amendment to Credit Agreement dated November 8, 2012, as amended hereby and as
from time to time further amended, restated, amended and restated or otherwise
modified, the “Credit Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement)
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility;

 

WHEREAS, the Borrower has requested (a) an increase in the Aggregate Revolving
Commitments pursuant to Section 2.13(a) of the Credit Agreement in an amount so
that, after giving effect thereto, the Aggregate Revolving Commitments after
giving effect to this Agreement shall equal the amount set forth on the revised
Schedule 2.01 to the Credit Agreement set forth on Annex II hereto, and (b) that
the Lenders amend certain provisions of the Credit Agreement and the Guaranty,
in each case as more particularly set forth below, and the Lenders are willing
to effect such increase in the Aggregate Revolving Commitments and such
amendments, all as provided in, and on the terms and conditions contained in,
this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          Amendments to Credit Agreement. Subject to the terms and conditions
hereof and in accordance with Section 10.01 of the Credit Agreement:

 

(a)          The Credit Agreement (other than the Schedules and Exhibits
thereto) is hereby amended in its entirety to read in the form of Annex I
attached hereto; and

 

(b)          Schedule 2.01 to the Credit Agreement is hereby amended by
replacing such schedule with Schedule 2.01 attached as Annex II hereto.

 

(c)          Exhibit C to the Credit Agreement is hereby amended by deleting
such exhibit and replacing it with Exhibit C attached as Annex III hereto.

 

2.          Amendments to Guaranty.

 

(a)          The following new definitions are added to Section 1 of the
Guaranty in their proper alphabetical order:

 

 

 

 

“ ‘Qualified ECP Guarantor” means, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and that can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

‘Specified Loan Party’ means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 26).”

 

(b)          The following new Section 26 is added to the Guaranty in its proper
numerical order:

 

“26.         Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 26 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.”

 

3.          Increase in the Aggregate Revolving Commitments.

 

(a)          Upon the Effective Date, (i) the Aggregate Revolving Commitments
shall be increased to the aggregate amount set forth on Schedule 2.01 attached
as Annex II hereto (the “Revolving Commitment Increase”), and (ii) the Revolving
Commitment of each Lender shall be the amount set forth opposite such Lender’s
name on such Schedule 2.01 attached as Annex II hereto. In the event there are
any Loans outstanding as of the Effective Date, on the Effective Date, (i) each
Lender that is a new Lender or is increasing its Revolving Commitment shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as required in order to cause, after giving effect to such Revolving
Commitment Increase and the application of such amounts to make payments to such
other relevant Lenders, the outstanding to be held ratably by all Lenders in
accordance with their respective Applicable Percentages (after giving effect to
the Revolving Commitment Increase), and (ii) the Borrower shall be deemed to
have prepaid and reborrowed the outstanding Loans as of the Effective Date to
the extent necessary to keep the outstanding Loans ratable with the Applicable
Percentages (after giving effect to the Revolving Commitment Increase) arising
from any nonratable increase in the Revolving Commitments under this Agreement,
and shall pay any additional amounts required pursuant to Section 3.05 of the
Credit Agreement in connection therewith. The Administrative Agent may make such
other adjustments between and among the Lenders and the Borrower as are
reasonably necessary to effectuate such Revolving Commitment Increase and the
reallocation of outstanding Loans after giving effect thereto.

 

2

 

 

(b)          Notwithstanding anything to the contrary in the Credit Agreement,
each Lender (i) agrees that the Revolving Commitment Increase provided by this
Agreement shall be effective upon the Effective Date and (ii) waives any other
timing or notice requirement of Section 2.13 of the Credit Agreement in
connection therewith.

 

(c)          Each of the parties hereto agrees that the Revolving Commitment
Increase effectuated pursuant to this Agreement shall constitute an increase in
the Aggregate Revolving Commitments pursuant to Section 2.13 of the Credit
Agreement.

 

4.          Representations and Warranties. By its execution hereof, each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
as follows:

 

(a)          no Default exists as of the date hereof or would result from, or
after giving effect to, the amendments contemplated hereby and the Revolving
Commitment Increase;

 

(b)          the representations and warranties contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection with the Credit Agreement
or any other Loan Document, are true and correct on and as of the date hereof
(except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct as of such
earlier date and (ii) the representations and warranties contained in Sections
5.05(a), (b) and (c) of the Credit Agreement are deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a), (b) and (c) of the
Credit Agreement, respectively);

 

(c)          such Loan Party has the right, power and authority and has taken
all necessary corporate and other organizational action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and

 

(d)          this Agreement has been duly executed and delivered by each of such
Loan Party’s duly authorized officers and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, except
as may be limited by Debtor Relief Laws.

 

5.          Conditions to Effectiveness. This Agreement (including the Revolving
Commitment Increase contained herein) shall become effective upon the date on
which all of the following conditions precedent have been satisfied (or
otherwise waived in accordance with Section 10.01 of the Credit Agreement, as in
effect prior to giving effect to this Agreement) (the “Effective Date”):

 

(a)          Counterparts of this Agreement. Receipt by the Administrative Agent
of executed original counterparts (or telecopies followed promptly by originals)
of this Agreement, which shall be in form and substance satisfactory to the
Administrative Agent, properly executed by each Lender and a Responsible Officer
of each Loan Party.

 

(b)          Responsible Officer’s Certificate(s). Receipt by the Administrative
Agent of copies (followed promptly by originals) of certificate(s), in form and
substance satisfactory to the Administrative Agent and together with all
attachments identified below, executed by a Responsible Officer of each Loan
Party, certifying in his/her capacity as such, that as of the Effective Date:

 

3

 

 

(i)          Resolutions. The attached resolutions or written consent (approving
and adopting this Agreement and the transactions contemplated hereunder,
authorizing the execution, delivery and performance of this Agreement and duly
adopted by the board of directors, board of managers or other appropriate
governing body of such Loan Party) is a true and correct copy thereof and in
full force and effect on the Effective Date;

 

(ii)         Organization Documents. The Organization Documents (including all
amendments thereto) of such Loan Party (A) have not been modified, amended,
rescinded or replaced since such Organization Documents were last delivered to
the Administrative Agent on the Closing Date and continue to be in full force
and effect as of the Effective Date; or (B) attached thereto are true and
correct copies thereof, in full force and effect as of the Effective Date and,
in the case of the certificate of formation or articles of incorporation or
organization (as the case may be), shall be certified as of a recent date by the
appropriate Governmental Authority in such Loan Party’s jurisdiction of
incorporation or formation;

 

(iii)        Good Standing Certificates. The attached document(s) and
certification(s) as reasonably required by the Administrative Agent to evidence
that such Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in such Loan Party’s jurisdiction
of incorporation or formation are true and correct copies thereof, in full force
and effect as of the Effective Date and certified by the appropriate
Governmental Authority in such Loan Party’s jurisdiction of incorporation or
formation (to the extent such certificates are routinely issued in such
jurisdiction) as of a recent date prior to the Effective Date reasonably
satisfactory to the Administrative Agent;

 

(iv)         Incumbency. Each Responsible Officer identified on the attached
incumbency certificate is authorized to execute this Agreement and any other
Loan Document, certificate and other document being delivered in connection
herewith or therewith; and

 

(v)          Consents. Either (A) all consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of this Agreement have been obtained
and are in full force and effect in the forms attached thereto, or (B) no such
consents, licenses or approvals are so required; and

 

(vi)         Representations and Warranties. Each of the representations and
warranties set forth in Paragraph 4 is true and correct in all respects.

 

(c)          Opinions. Receipt by the Administrative Agent of an opinion or
opinions of counsel for the Loan Parties, dated the Effective Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent (which shall include, without limitation, opinions with
respect to the enforceability of the Credit Agreement, the due organization and
valid existence of each Loan Party and opinions as to the non-contravention of
the Loan Parties’ organizational documents).

 

4

 

 

(d)          No Material Adverse Effect. There has been no event or circumstance
since December 31, 2010 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(e)          Fees and Expenses. The Borrower shall have paid all accrued and
unpaid expenses and all fees due and payable to the Administrative Agent and the
Lenders on or before the Effective Date (including all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent)) plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred through the
closing proceedings; provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent.
Without duplication or limitation, the foregoing shall include:

 

(i)          an amendment and extension fee for each existing Lender under the
Credit Agreement (prior to giving effect to this Agreement) that executes and
delivers a signature page to this Agreement, in an amount equal to 0.25% of the
aggregate principal amount of the existing Revolving Commitment of each such
Lender under the Credit Agreement (prior to the effectiveness of this Agreement)
as of the Effective Date (without giving effect to any increase in the Revolving
Commitment of any such Lender pursuant to the Revolving Commitment Increase);
and

 

(ii)         a fee for each Lender providing a portion of the Revolving
Commitment Increase in an amount equal to 0.375% of the aggregate principal
amount of the Revolving Commitment Increase provided by such Lender as of the
Effective Date.

 

6.          Effect of this Agreement. Each Loan Party agrees that, except as
expressly provided herein, (a) the Credit Agreement, the Guaranty and the other
Loan Documents shall remain unmodified and in full force and effect, and (b)
this Agreement shall not be deemed to (i) be a waiver of, consent to, a
modification of or amendment to any other term or condition of the Credit
Agreement, , the Guaranty, any other Loan Document or any other agreement by and
among any of the Loan Parties, on the one hand, and the Administrative Agent or
any Lender, on the other hand, (ii) prejudice any other right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, the Guaranty or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, or (iii) be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement, the Guaranty or any other Loan Document or any rights
or remedies arising in favor of the Administrative Agent or the Lenders under or
with respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and in any other Loan Document to the “Credit Agreement” shall be
deemed to be references to the Credit Agreement as modified hereby. This
Agreement shall be deemed incorporated into, and a part of, the Credit Agreement
and the Guaranty and shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

 

7.          Reaffirmations. Each Loan Party hereby (a) agrees that this
Agreement shall not limit or diminish the obligations of such Loan Party under,
or release such Loan Party from any obligations under, the Credit Agreement, the
Guaranty and each other Loan Document to which such Loan Party is a party, (b)
confirms and reaffirms such Loan Party’s obligations under the Credit Agreement,
the Guaranty and each other Loan Document to which such Loan Party is a party,
and (c) agrees that the Credit Agreement, the Guaranty and each other Loan
Document remain in full force and effect and are hereby ratified and confirmed.

 

5

 

 

8.          Release. In consideration of the agreements of the Administrative
Agent and the Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
of the Loan Parties hereby unconditionally and irrevocably remises, acquits, and
fully and forever releases and discharges the Administrative Agent and the
Lenders and all respective affiliates and subsidiaries of the Administrative
Agent and the Lenders, their respective officers, employees, agents, attorneys,
principals, advisors, directors and shareholders, and their respective heirs,
legal representatives, successors and assigns (collectively, the “Released
Lender Parties”) from any and all claims, demands, causes of action,
obligations, remedies, suits, damages and liabilities (collectively, the “Loan
Party Claims”) arising out of or related to the Credit Agreement, the other Loan
Documents, or the transactions contemplated therein, whether now known,
suspected or claimed, whether arising under common law, in equity or under
statute, which any Loan Party ever had or now has against the Released Lender
Parties which may have arisen at any time on or prior to the date of this
Agreement. Each of the Loan Parties covenants and agrees never to commence,
voluntarily aid in any way, prosecute or cause to be commenced or prosecuted
against any of the Released Lender Parties any action or other proceeding based
upon any of the Loan Party Claims which may have arisen at any time on or prior
to the date of this Agreement. Each of the Loan Parties acknowledges and agrees
that the Released Lender Parties have acted in good faith in negotiating and
entering into this Agreement and that the provisions hereof are not in breach or
violation of any duty or obligation, express or implied, of the Released Lender
Parties to any Loan Party. The agreements of the Loan Parties set forth in this
Paragraph 8 shall survive the termination or expiration of this Agreement and
the termination of the Loan Documents and the repayment, satisfaction or
discharge of the Obligations.

 

9.          Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

10.         Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

11.         Electronic Transmission. This Agreement may be executed by one or
more parties hereto as a facsimile, telecopy, pdf or other reproduction, and an
executed copy of this Agreement may be delivered by one or more parties hereto
by facsimile, e-mail or other electronic transmission pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

 

[Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Loan Parties: FXCM HOLDINGS, LLC, as the Borrower   By:  FXCM Inc., its Managing
Member       By:     Name:   Title:       FOREX TRADING L.L.C., as a Guarantor  
By:  FXCM Holdings, LLC, its Manager   By:  FXCM Inc., its Managing Member      
By:     Name:   Title:       FXCM FUTURES, LLC, as a Guarantor   By:  FXCM
Holdings, LLC, its Manager   By:  FXCM Inc., its Managing Member       By:    
Name:   Title:       FXCM PRO LLC, as a Guarantor   By:  FXCM Holdings, LLC, its
Manager   By:  FXCM Inc., its Managing Member       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

Loan Parties (Continued): FXCM SYSTEMS, LLC, as a Guarantor   By:  FXCM
Holdings, LLC, its Manager   By:  FXCM Inc., its Managing Member       By:    
Name:   Title:       YOZMA LLC, as a Guarantor   By:  FXCM Holdings, LLC, its
Manager   By:  FXCM Inc., its Managing Member       By:     Name:   Title:      
FINANCIAL HORIZONS CAPITAL, LLC,   as a Guarantor   By:  FXCM Holdings, LLC, its
Manager   By:  FXCM Inc., its Managing Member       By:     Name:   Title:      
HORIZONS FUNDING, LLC, as a Guarantor   By:  Financial Horizons Capital, LLC,
its Manager   By:  FXCM Holdings, LLC, its Manager   By:  FXCM Inc., its
Managing Member       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  BANK OF AMERICA, N.A.,   as the Administrative Agent       By:     Name:  
Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  BANK OF AMERICA, N.A.,   as a Lender       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender       By:     Name:  
Title:       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  UBS LOAN FINANCE LLC,   as a Lender       By:     Name:   Title:       By:    
Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  Bank Hapoalim B.M.,   as a Lender       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

  BARCLAYS BANK PLC,   as a Lender       By:     Name:   Title:

 

FXCM Holdings, LLC

Fifth Amendment to Credit Agreement

Signature Pages

 

 

 

 

Annex I

(to Fifth Amendment to Credit Agreement)

 

Amended Credit Agreement

 

[To be attached.]

 

 

 

 

Annex II

(to Fifth Amendment to Credit Agreement)

 

Schedule 2.01

(to Credit Agreement)

 

Revolving Commitments and Applicable Percentages

 

 

Lenders  Revolving Commitments   Applicable Percentages  Bank of America, N.A. 
$40,000,000.00    19.512195122% Capital One, National Association 
$40,000,000.00    19.512195122% Credit Suisse AG, Cayman Islands Branch 
$35,000,000.00    17.073170732% Morgan Stanley Bank, N.A.  $30,000,000.00  
 14.634146341% UBS Loan Finance LLC  $25,000,000.00    12.195121951% Bank
Hapoalim B.M.  $20,000,000.00    9.756097561% Barclays Bank Plc 
$15,000,000.00    7.317073171% Total  $205,000,000.00    100.000000000%

 

 

 

 

Annex III

(to Fifth Amendment to Credit Agreement)

 

Exhibit C

(to Credit Agreement)

 

EXHIBIT C

[form of]

COMPLIANCE CERTIFICATE

 

[To be attached.]

 

 

 

 



 

Execution Version

 

Annex I

(to Fifth Amendment dated as of November 15, 2013)

 



 

 

Published CUSIP Number: 30279GAA3

 

CREDIT AGREEMENT

 

dated as of December 19, 2011

 

(as amended by:

First Amendment And Waiver dated as of February 17, 2012;

Second Amendment dated as of June 21, 2012;

Third Amendment And Waiver dated as of August 7, 2012;

Fourth Amendment dated as of November 8, 2012; and

Fifth Amendment dated as of November 15, 2013)

 

among

 

FXCM HOLDINGS, LLC,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as the Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Joint Book Manager

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Joint Book Manager

 

 



 

 

 

 

Table of Contents

  

      Page         ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS 1         1.01
  Defined Terms 1 1.02   Other Interpretive Provisions 25 1.03   Accounting
Terms 25 1.04   Rounding 26 1.05   Times of Day 26         ARTICLE II.   THE
REVOLVING COMMITMENTS AND REVOLVING BORROWINGS 26         2.01   Revolving Loans
26 2.02   Borrowings, Conversions and Continuations of Revolving Loans 26 2.03  
Prepayments 28 2.04   Optional Termination or Reduction of Revolving Commitments
28 2.05   Repayment of Revolving Loans 28 2.06   Interest 28 2.07   Fees 29 2.08
  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
29 2.09   Evidence of Debt 30 2.10   Payments Generally; Administrative Agent’s
Clawback 30 2.11   Sharing of Payments by Lenders 31 2.12   Defaulting Lenders
32 2.13   Increase in Revolving Commitments 33         ARTICLE III.   TAXES,
YIELD PROTECTION AND ILLEGALITY 34         3.01   Taxes 34 3.02   Illegality 38
3.03   Inability to Determine Rates 38 3.04   Increased Costs; Reserves on
Eurodollar Rate Loans 38 3.05   Compensation for Losses 40 3.06   Mitigation
Obligations; Replacement of Lenders 40 3.07   Survival 41         ARTICLE IV.  
CONDITIONS PRECEDENT TO REVOLVING BORROWINGS 41         4.01   Conditions of
Initial Revolving Borrowing 41 4.02   Conditions to all Revolving Borrowings 43
        ARTICLE V.   REPRESENTATIONS AND WARRANTIES 44         5.01   Existence,
Qualification and Power 44 5.02   Authorization; No Contravention 44 5.03  
Governmental Authorization; Other Consents 44 5.04   Binding Effect 44 5.05  
Financial Statements; No Material Adverse Effect 45 5.06   Litigation 45 5.07  
No Default 45

 

-i-

 

 

Table of Contents

(continued)



 

      Page         5.08   Ownership of Property; Liens 46 5.09   Insurance 46
5.10   Taxes 46 5.11   ERISA Compliance 46 5.12   Subsidiaries; Equity Interests
47 5.13   Federal Regulations; Investment Company Act 47 5.14   Disclosure 47
5.15   Compliance with Laws 48 5.16   Solvency 48 5.17   Collateral Documents 48
        ARTICLE VI.   AFFIRMATIVE COVENANTS 48         6.01   Financial
Statements 48 6.02   Certificates; Other Information 49 6.03   Notices 51 6.04  
Payment of Obligations 52 6.05   Preservation of Existence, Etc 52 6.06  
Maintenance of Properties 52 6.07   Maintenance of Insurance 52 6.08  
Compliance with Laws 52 6.09   Books and Records 53 6.10   Inspection Rights 53
6.11   Use of Proceeds 53 6.12   Covenant to Guarantee and Give Security;
Release of Guarantors and Collateral 53 6.13   Further Assurances 56 6.14  
Consolidated Net Losses 56         ARTICLE VII.   NEGATIVE COVENANTS 57        
7.01   Liens 57 7.02   Investments 58 7.03   Indebtedness 59 7.04   Fundamental
Changes 60 7.05   Dispositions 60 7.06   Restricted Payments 61 7.07   Change in
Nature of Business 62 7.08   Transactions with Affiliates 62 7.09   Burdensome
Agreements 63 7.10   Use of Proceeds 63 7.11   Financial Covenants 63        
ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES 64         8.01   Events of
Default 64 8.02   Remedies Upon Event of Default 66 8.03   Application of Funds
66

 



-ii-

 

 

Table of Contents

(continued)

 

      Page         ARTICLE IX.   ADMINISTRATIVE AGENT 67         9.01  
Appointment and Authority 67 9.02   Rights as a Lender 68 9.03   Exculpatory
Provisions 68 9.04   Reliance by Administrative Agent 69 9.05   Delegation of
Duties 69 9.06   Resignation of Administrative Agent 69 9.07   Non-Reliance on
Administrative Agent and Other Lenders 70 9.08   No Other Duties, Etc 70 9.09  
Administrative Agent May File Proofs of Claim 70 9.10   Collateral and Guaranty
Matters 70 9.11   Secured Cash Management Agreements and Secured Hedge
Agreements 71         ARTICLE X.   MISCELLANEOUS 71         10.01   Amendments,
Etc 71 10.02   Notices; Effectiveness; Electronic Communication 73 10.03   No
Waiver; Cumulative Remedies; Enforcement 75 10.04   Expenses; Indemnity; Damage
Waiver 75 10.05   Payments Set Aside 77 10.06   Successors and Assigns 77 10.07
  Treatment of Certain Information; Confidentiality 80 10.08   Right of Setoff
81 10.09   Interest Rate Limitation 81 10.10   Counterparts; Integration;
Effectiveness 81 10.11   Survival of Representations and Warranties 81 10.12  
Severability 82 10.13   Replacement of Lenders 82 10.14   Governing Law;
Jurisdiction; Etc 83 10.15   Waiver of Jury Trial 84 10.16   No Advisory or
Fiduciary Responsibility 84 10.17   Electronic Execution of Assignments and
Certain Other Documents 84 10.18   USA PATRIOT Act 84 10.19   ENTIRE AGREEMENT
85

 

-iii-

 

 

SCHEDULES       1.01(a) Regulated Subsidiaries 1.01(b) Permitted Investors 2.01
Revolving Commitments and Applicable Percentages 5.11 Pension Plans 5.12
Subsidiaries 7.01 Existing Liens 7.02 Existing Investments 7.03 Existing
Indebtedness 10.02 Administrative Agent’s Office; Certain Addresses for Notices
    EXHIBITS       A Form of Committed Loan Notice B Form of Revolving Note C
Form of Compliance Certificate D Form of Assignment and Assumption

 

iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 19, 2011,
among FXCM HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect as of the
Fifth Amendment Effective Date is $205,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.12. If the commitment of each
Lender to make Revolving Loans has been terminated pursuant to Section 8.02, or
if the Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

 

 

 

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a); provided that from the Closing Date through the first
Business Day immediately following the date a Compliance Certificate for the
fiscal year ending December 31, 2011 is required to be delivered pursuant to
Section 6.02(a), the Applicable Rate shall be determined by reference to the
Consolidated Leverage Ratio as set forth in the pro forma Compliance Certificate
received by the Administrative Agent on the Closing Date pursuant to Section
4.01(g)(iii):

 

Pricing
Level  Consolidated Leverage Ratio  Commitment
Fee   Applicable
Rate for
Eurodollar
Rate Loans   Applicable
Rate for
Base Rate
Loans  1  Less than 0.50 to 1.00   0.25%   1.75%   0.75% 2  Greater than or
equal to 0.50 to 1.00,
but less than 1.00 to 1.00   0.30%   2.00%   1.00% 3  Greater than or equal to
1.00 to 1.00,
but less than 1.50 to 1.00   0.35%   2.25%   1.25% 4  Greater than or equal to
1.50 to 1.00   0.40%   2.50%   1.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 4 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.08(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and joint book manager.

 

“Assignee Group” means (a) two or more Eligible Assignees that are Affiliates of
one another or (b) two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.

 

2

 

 

“Audited Financial Statements of the Borrower” means the audited consolidated
balance sheet of the Borrower and its Subsidiaries for the fiscal year ending
December 31, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, including
the notes thereto.

 

“Audited Financial Statements of the Parent” means the audited consolidated
balance sheet of the Parent and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, including
the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.04, and (c) the date of
termination of the Revolving Commitment of each Lender to make Revolving Loans
pursuant to Section 8.02(a).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Warrants” means any call options relating to the Parent’s common stock
sold by the Borrower to the Parent, so long as such transactions are on
substantially the same terms as the Parent Warrants; provided that the Borrower
Warrants shall be settled in cash and/or the Parent’s common stock.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or in any other state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

 

“Capital Leases” means all leases that have been or should be recorded, in
accordance with GAAP, as capitalized leases.

 

“Capital Markets Financing Transaction” means Indebtedness of the Parent or the
Borrower in the form of a capital markets debt financing transaction consummated
after the Closing Date where:

 

(a)          the gross proceeds of such Indebtedness shall be at least
$150,000,000;

 

3

 

 

(b)          immediately before and immediately after giving effect to such
incurrence of such Indebtedness, (i) the Parent and its Subsidiaries are in pro
forma compliance with the financial covenants contained in Section 7.11 and (ii)
no Default shall have occurred and be continuing;

 

(c)          the covenants, defaults and other similar non-economic provisions
applicable to any such Indebtedness are not (i) materially less favorable to the
Lenders, in the reasonable determination of the Administrative Agent, than the
terms of the then existing Loan Documents without the express written consent of
the Required Lenders or (ii) in contravention any of the terms of the then
existing Loan Documents;

 

(d)          such Indebtedness has a maturity at least five years after the date
of incurrence thereof; and

 

(e)          such Indebtedness shall be unsecured; and

 

(f)           no Subsidiary of the Borrower other than a Guarantor shall be
obligated, either primarily or as a guarantor or otherwise, with respect to such
Indebtedness.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than any Permitted Lien):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

 

(b)           demand money market or time deposits (including sweep accounts)
with, or insured certificates of deposit or bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition,
and (iii) has combined capital and surplus of at least $250,000,000, in each
case with maturities of not more than 180 days from the date of acquisition
thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

4

 

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Cash Management Agreement, in
each case in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

 

“CFTC” means the Commodities Futures Trading Commission or any other regulatory
body that succeeds to the functions of the Commodities Futures Trading
Commission.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) (excluding any employee
benefit plan of such person or its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Permitted Investors becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b)           the Parent and the Permitted Investors, collectively, shall cease
to beneficially own and control, directly or indirectly, 90% of the issued and
outstanding Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis; or

 

(c)           the Parent shall cease to be the sole managing member of the
Borrower; or

 

5

 

 

(d)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of either
the Parent or the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, or (iii) whose election or nomination to that board
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in any of the Collateral
Documents and all of the other property that is or is intended under the terms
of any Collateral Document to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Pledge Agreement, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent on the Closing Date, pursuant to Section
6.12 or otherwise, and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.

 

“Commitment Fee” has the meaning specified in Section 2.07(a).

 

“Committed Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be acceptable
to the Administrative Agent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income for such period and without duplication: (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Parent and its Subsidiaries, (iii)
depreciation and amortization expense, and (iv) other expenses of the Parent and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Parent and its Subsidiaries, (ii) all non-cash items
increasing Consolidated Net Income, (iii) any income of any Person (other than a
Subsidiary) in which any other Person (other than the Parent or a wholly-owned
Subsidiary of the Parent) has an interest, except to the extent of the amount of
dividends or other distributions or transfers or loans actually paid to the
Parent or a wholly-owned Subsidiary by such Person during such period and (iv)
the amount that constitutes (or would constitute) Consolidated EBITDA (including
income and all relevant addbacks and deductions) of any non-wholly-owned
Subsidiary that is attributable to such non-wholly-owned Subsidiary’s equity
holders other than the Parent and its Subsidiaries and minus (c) all cash
payments made on account of non-cash expenses previously added back in
calculating Consolidated EBITDA pursuant to clause (a)(iv) above. Consolidated
EBITDA, when used for determining the Consolidated Leverage Ratio for any
period, shall be calculated on a pro forma basis to give effect to any
Disposition under Section 7.05(h) and to any Permitted Acquisition (including
pro forma adjustments arising out of events which are directly attributable to
such Permitted Acquisition or Disposition, are factually supportable and
expected to have a continuing impact, including cost savings resulting from
headcount reductions, closings or similar restructurings, in each case to the
extent such adjustments or savings would be permitted to be reflected in pro
forma financial information complying with the requirements of GAAP and Article
11 of Regulation S-X under the Securities Act of 1933, as amended, as
interpreted by the SEC, and as certified by a Responsible Officer of the
Parent), in each case made during the relevant period, with such Disposition or
Permitted Acquisition being deemed to have occurred as of the first day of such
period.

 

6

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication):

 

(a)           the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including (without limitation) any Convertible Notes (it
being understood that any Convertible Mirror Notes issued in connection with any
Convertible Notes shall not be included in this definition so long as the
principal amount thereof is not in excess of the principal amount of the related
Convertible Notes);

 

(b)           all purchase money Indebtedness;

 

(c)           all direct obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(d)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)           all Attributable Indebtedness;

 

(f)            without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Parent or any of its Subsidiaries; and

 

(g)           all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Parent or any
of its Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Parent or such Subsidiary;

 

provided that in computing the amount of Consolidated Funded Indebtedness
relating to any Convertible Notes, the amount of such Indebtedness as of any
date of determination shall be the greater of (x) the maximum amount that would
be payable in cash (assuming full settlement in cash) by the issuer thereof on
such date if conversion occurred on such date, after giving effect to the impact
(if any), whether positive or negative, of any Derivatives Linked to Parent
Common Stock on such date and (y) the aggregate stated principal amount of such
Convertible Notes on such date.

 

7

 

 

“Consolidated Interest Charges” means for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Parent and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Parent and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges paid or
payable in cash for such period; provided that, notwithstanding anything herein
to the contrary, for purposes of determining the Consolidated Interest Coverage
Ratio for any date of determination of the Parent during any of first three
fiscal quarters ending after the Closing Date, the determination of Consolidated
Interest Charges shall be deemed to be the amount of (i) for the period ending
December 31, 2011, the amount of Consolidated Interest Charges for the fiscal
quarter ending on such date times four (4); (ii) for the period ending March 31,
2012, the amount of Consolidated Interest Charges for the two consecutive fiscal
quarters ending on such date times two (2); and (iii) for the period ending June
30, 2012, the amount of Consolidated Interest Charges for the three consecutive
fiscal quarters ending on such date times 4/3.

 

“Consolidated Leverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
immediately prior to such date.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Contracts for Difference” has the meaning given to such term as used in the
Parent’s 2010 10-K filed with the SEC.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Mirror Notes” means notes that meet the definition of “Convertible
Notes” but that are issued by the Borrower to the Parent in connection with the
substantially simultaneous issuance by the Parent of Convertible Notes, which
notes of the Borrower are in a nominal principal amount no greater than the
nominal principal amount of the Convertible Notes to which they relate;
provided, however, that conversion of the Convertible Mirror Notes shall be
settled in cash and/or the Parent’s common stock.

 

“Convertible Mirror Notes Documents” means the indenture for the issuance of any
Convertible Mirror Notes to the Parent and all other agreements, instruments and
other documents setting forth the terms of such Convertible Mirror Notes.

 

8

 

 

“Convertible Mirror Notes Hedges” means any convertible bond hedge transactions,
call options or capped call options relating to the Parent’s common stock
purchased by the Borrower from the Parent concurrently with any issuance of
Convertible Mirror Notes to hedge the Borrower’s obligations thereunder (and not
for speculative purposes), so long as such transactions are on substantially the
same terms as the Convertible Notes Hedges related to the Convertible Notes to
which the Convertible Mirror Notes issuance relates; provided that the
Convertible Mirror Notes Hedges shall be settled in cash and/or the Parent’s
common stock.

 

“Convertible Notes” means any senior unsecured and unguaranteed notes issued by
the Parent on or after the Fourth Amendment Effective Date that are, upon the
occurrence of certain terms and conditions set forth in the Convertible Notes
Documents, convertible into, or exchangeable for, at the option of the Parent,
Parent’s common stock, cash (in an amount based on share value at the time of
settlement, calculated in accordance with the Convertible Notes Documents) or
some combination thereof.

 

“Convertible Notes Documents” means the indenture for the issuance of any
Convertible Notes and all other agreements, instruments and other documents
setting forth the terms of such Convertible Notes.

 

“Convertible Notes Hedges” means any convertible bond hedge transactions, call
options or capped call options relating to the Parent’s common stock (regardless
of whether settled in the Parent’s common stock, cash (in an amount based on
share value at the time of settlement, calculated in accordance with the
applicable documents) or a combination thereof) purchased by the Parent
concurrently with any issuance of Convertible Notes to hedge the Parent’s
obligations thereunder (and not for speculative purposes).

 

“Debt Rating” means, as of any date of determination, a public or private rating
(with reasonably satisfactory evidence of such private rating having been
provided to the Administrative Agent (for delivery to each Lender)) as
determined by S&P, Moody’s or Fitch, as applicable, of the Borrower’s
non-credit-enhanced, senior unsecured long term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Revolving Loan plus 2% per annum.

 

9

 

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans, within three Business Days of the date required to be
funded by it hereunder, unless (solely in the case of a failure to fund any
portion of its Revolving Loans) such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent or the Borrower, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.11(b)) upon delivery of written
notice of such determination to the Company and each Lender.

 

“Derivatives Linked to Parent Common Stock” means, (a) with respect to any
issuance of Convertible Notes, the Convertible Notes Hedges and the Parent
Warrants and (b) with respect to any issuance of Convertible Mirror Notes, the
Convertible Mirror Notes Hedges and the Borrower Warrants.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

10

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 



11

 

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day, or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 26 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or Section 3.01(c) and (e) any Taxes imposed
under FATCA or any amended or successor version of FATCA that is substantively
comparable and not materially more onerous to comply with.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 



12

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCM” means a Person that is registered as a “futures commission merchant”
pursuant to the Commodity Exchange Act (7 U.S.C. 1 et seq.).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated October 5, 2011, among the
Borrower, the Administrative Agent and the Arranger.

 

“Fifth Amendment” means the Fifth Amendment to Credit Agreement dated as of
November 15, 2013.

 

“Fifth Amendment Effective Date” means November 15, 2013, which was the
effective date of the Fifth Amendment.

 

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary all or any portion of
whose Equity Interests are owned directly by the Borrower or a Guarantor that is
a Domestic Subsidiary.

 

“Fitch” means Fitch, Inc. and any successor thereto.

 

“Foreign-Controlled Domestic Subsidiary” means any Domestic Subsidiary all of
whose Equity Interests are owned (directly or indirectly) by a Foreign
Subsidiary.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Forex Capital Markets” means Forex Capital Markets L.L.C., a Delaware limited
liability company.

 

“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
November 8, 2012.

 

“Fourth Amendment Effective Date” means November 8, 2012, which was the
“Effective Date” as defined in the Fourth Amendment.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 



13

 

 

“FSA” means the Financial Services Authority of the United Kingdom, or any other
regulatory body that succeeds to the functions of the Financial Services
Authority.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, each Subsidiary that is a party to the
Guaranty, and shall include (a) all direct and indirect wholly-owned
Subsidiaries of the Borrower in existence on the Closing Date other than any
Foreign Subsidiary to the extent that the guaranty of such Foreign Subsidiary
would have, or (as a result of growth and generation of earnings after the date
of measurement) is reasonably expected to have, adverse tax consequences for the
Borrower or any other Loan Party or result in a violation of applicable Laws,
and (b) each other wholly-owned Subsidiary of the Borrower that shall be
required to become a party to the Guaranty or execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12. Notwithstanding anything contained
in this Agreement to the contrary, no Regulated Subsidiary shall be required to
be a Guarantor.

 

14

 

 

“Guaranty” means that certain Guaranty dated as of the Closing Date, made by
each of the Guarantors in favor of the Administrative Agent, for the benefit of
the Secured Parties, together with each other guaranty and guaranty supplement
or joinder thereto delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
or (b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract permitted under Article VII, in each case, in its capacity as a party
to such Swap Contract.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)          the Swap Termination Value under any Swap Contract of such Person;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)          all Attributable Indebtedness of such Person;

 

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 



15

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Revolving Loan and the Maturity Date;
provided that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements of the Borrower” means the unaudited consolidated
balance sheet and statement of income or operations of the Borrower and its
Subsidiaries for the fiscal quarter ended September 30, 2011.

 

“Interim Financial Statements of the Parent” means the unaudited consolidated
financial statements of the Parent and its Subsidiaries for the fiscal quarter
ended September 30, 2011, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 



16

 

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, the Revolving Notes, the Collateral
Documents, the Fee Letter and the Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Lucid” means Lucid Markets Trading Limited, a company incorporated in England
and Wales.

 

“Lucid Acquisition” means collectively, the initial acquisition by UK Merger of
more than 50.00% of the issued and outstanding capital stock of Lucid and each
subsequent acquisition by UK Merger of issued and outstanding capital stock of
Lucid.

 

“Lucid Acquisition Transaction” means any transaction constituting a portion of
the Lucid Acquisition pursuant to which UK Merger acquires any portion of the
issued and outstanding capital stock of Lucid; provided that the initial Lucid
Acquisition Transaction must include the acquisition of more than 50.00% of the
issued and outstanding capital stock of Lucid.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its
Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Guarantor to perform its obligations under
any Loan Document to which it is a party, or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document to which it is a party.

 

“Maturity Date” means December 19, 2016 or, if such date is not a Business Day,
the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 



17

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Unhedged Exposure” means, with respect to the Borrower and its Subsidiaries
at any time, the sum (without duplication) of (a) the amount of net exposure
then being experienced by the Borrower and its Subsidiaries with respect to
Contracts for Difference less any such amounts that are at such time being
directly hedged with offsetting spot trades or futures contracts on the
underlying Contracts for Difference, so long as such spot trades or futures
contracts are entered into in the ordinary course of business and consistent
with past practice of the Borrower and its Subsidiaries plus (b) the amount of
net exposure then being experienced by the Borrower and its Subsidiaries with
respect to foreign currency holdings and purchases less any such amounts that
are at such time being directly hedged with offsetting foreign currency swap
contracts entered into in the ordinary course of business and consistent with
past practice of the Borrower and its Subsidiaries plus (c) any other net
exposure resulting from any instruments covered under Accounting Standard
Codification 815, Derivatives and Hedging, as determined under GAAP and in
accordance with Accounting Standard Codification 815-10-45.

 

“Net Unhedged Non-FX Exposure” means, with respect to the Borrower and its
Subsidiaries at any time, the amount of Net Unhedged Exposure at such time other
than Net Unhedged Exposure arising from Contracts for Difference or other net
exposures related to foreign currency holdings and purchases.

 

“NFA” means the National Futures Association or any other regulatory body that
succeeds to the functions of the National Futures Association.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Revolving Loan, Secured Cash Management Agreement
or Secured Hedge Agreement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that “Obligations” shall exclude any Excluded Swap
Obligations.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement, and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 



18

 

 

“Parent” means FXCM Inc., a Delaware corporation.

 

“Parent Warrants” means any call options relating to the Parent’s common stock
(regardless of whether settled in the Parent’s common stock, cash (in an amount
based on share value at the time of settlement, calculated in accordance with
the applicable documents) or a combination thereof) sold by the Parent.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries in the form of acquisitions of any Person or all or a substantial
portion of the business or a line of business of any Person (whether by the
acquisition of all or a substantial portion of the capital stock of such Person,
all or a substantial portion of the assets of such Person, or any combination
thereof) if each such acquisition meets all of the following requirements:

 

(a)          such acquisition is not a hostile acquisition;

 

(b)          the Person, business or assets to be acquired shall become (or
become a part of) either a wholly-owned Subsidiary or a non-wholly-owned
Subsidiary that is Controlled, directly or indirectly, by the Borrower, in
either case in a line of business (or any related, ancillary or complementary
business) permitted pursuant to Section 7.07 and, if applicable, shall become a
Guarantor, have its Equity Interests pledged and/or pledge the Equity Interests
of its Subsidiaries pursuant to Section 6.12 upon the consummation of such
acquisition within the time frame provided therein;

 

(c)          if such transaction is a merger or consolidation involving (i) the
Borrower, the surviving person shall be the Borrower, or (ii) a Guarantor, such
Guarantor shall be the surviving Person or the surviving Person shall become a
Guarantor and assume all obligations of the non-surviving Guarantor;

 

(d)          the Borrower shall have represented to the Administrative Agent and
the Lenders that it is in compliance on a pro forma basis (as of the date of the
acquisition and immediately after giving effect thereto and any Indebtedness
incurred, assumed and/or repaid in connection therewith) with each financial
covenant contained in Section 7.11 and, in the event that the aggregate
consideration to be paid in connection with any such acquisition (whether in
cash, Equity Interests or any other form of consideration) exceeds $25,000,000,
the Borrower shall have delivered to the Administrative Agent (for further
delivery to the Lenders) a certificate setting out the calculations of such pro
forma basis in form and substance reasonably satisfactory to the Administrative
Agent; and

 

19

 

 

(e)          no Default shall have occurred and be continuing both immediately
before and immediately after giving effect to such acquisition and any
Indebtedness incurred and assumed in connection therewith; provided that each
Lucid Acquisition Transaction shall constitute a Permitted Acquisition,
notwithstanding any such portion of the Lucid Acquisition being for less than
all or substantially all of the capital stock of Lucid, so long as each
condition set forth in subparagraphs (a) through (e) above is satisfied at the
time of each such Lucid Acquisition Transaction (it being understood that the
consideration threshold set forth in subparagraph (d) above shall be measured
individually for each Lucid Acquisition Transaction at the time of its
occurrence).

 

“Permitted Foreign Subsidiary” has the meaning specified in Section 6.12.

 

“Permitted Investors” means (a) those Persons set forth on Schedule 1.01(b), (b)
with respect to each Person set forth on Schedule 1.01(b) that is not a natural
Person, such Person’s successors arising solely as a result of the distribution
of the assets of such Person to the holders of its Equity Interests in
connection with a voluntary or involuntary dissolution of such Person and (c)
with respect to each such Person set forth on Schedule 1.01(b) that is a natural
person, his or her spouse and lineal descendants (whether natural or adopted)
and any trust established for the benefit of any such individuals.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to Section
7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date, executed by the Borrower, certain Subsidiaries of the Borrower identified
on the signature pages thereto and each additional Person that becomes a Pledgor
thereunder, in favor of the Administrative Agent, for the benefit of the Secured
Parties, together with each other pledge agreement or pledge supplement or
joinder thereto delivered pursuant to Section 6.12.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulated Subsidiary” means any Subsidiary to the extent that, and for so long
as, it is registered as a FCM, RFED or other regulated entity pursuant to the
Commodity Exchange Act (7 U.S.C. 1 et seq.) or the equivalent under any foreign
securities Law. The Regulated Subsidiaries as of the Closing Date are identified
on Schedule 1.01(a).

 



20

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Date” has the meaning specified in Section 6.12(b).

 

“Release of Guarantors and Collateral” has the meaning specified in Section
6.12(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination Lenders having more
than the Required Percentage of the sum of the (a) Total Outstandings plus (b)
aggregate unused Revolving Commitments; provided that the Revolving Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. For purposes of this definition, “Required Percentage” means
(i) if on such date of determination the Revolving Commitment (or if at such
time the Revolving Commitments have been terminated, the Revolving Outstandings)
of any one Lender (aggregated for this purpose with the Revolving Commitments or
the Revolving Outstandings, as applicable, of each Affiliate and Approved Fund
of such Lender) is more than 25% of the Aggregate Revolving Commitments (or, if
applicable, of the Total Outstandings), 66.666666667%, and (ii) otherwise, 50%.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or any direct or indirect member thereof that governs the management of such
Loan Party pursuant to the Organization Documents of such Loan Party; provided
that solely for purposes of the delivery of certificates pursuant to Section
4.01(b), the Responsible Officers of a Loan Party shall include the secretary or
any assistant secretary of such Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Revolving Commitment” means as to each Lender, its obligation to make Revolving
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the revolving credit facility
established pursuant to Section 2.01.

 



21

 

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit B.

 

“Revolving Outstandings” means, as to any Lender on any date, the aggregate
principal amount of its outstanding Revolving Loans on such date, after giving
effect to any borrowings and prepayments or repayments of the Revolving Loans
occurring on such date.

 

“RFED” means a Person that is registered as a “retail foreign exchange dealer”
pursuant to the Commodity Exchange Act (7 U.S.C. 1 et seq.).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank;
provided that for a Cash Management Agreement to be included as a “Secured Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a written notice
thereof to the Administrative Agent prior to such date of determination.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank; provided
that for a Swap Contract to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a written notice thereof to the Administrative Agent
prior to such date of determination.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 



22

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
the term “Swap Contract” shall not include any Derivatives Linked to Parent
Common Stock.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $15,000,000.

 

“Total Outstandings” means on any date the aggregate Revolving Outstandings.

 



23

 

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“UK Excess Net Capital” means, as of any date of measurement thereof with
respect to any UK Regulated Entity, the excess of (a) the amount of “adjusted
net capital” (or similar term, as defined under and calculated in accordance
with the UK Net Capital Rules) actually maintained by such UK Regulated Entity
on such date over (b) the amount of “adjusted net capital” required under each
such UK Net Capital Rule to be maintained by such UK Regulated Entity on such
date.

 

“UK Merger” means FXCM UK Merger Limited, a company incorporated in England and
Wales.

 

“UK Net Capital Rules” means Chapter 2 in the FSA Handbook: the General
Prudential Sourcebook (GENPRU), including any successor regulation relating to
the adjusted net capital requirements of the UK Regulated Entities.

 

“UK Regulated Entities” means, individually or collectively as the context may
indicate, each of Forex Capital Markets Limited, a Person organized under the
laws of England and Wales, FXCM Securities Limited, a Person organized under the
laws of England and Wales, and ODL Group Limited, a Person organized under the
laws of England and Wales.

 

“UK Required Excess Net Capital Amount” means, as of any date of determination
thereof with respect to any UK Regulated Entity, an amount equal to 25% of the
amount of “adjusted net capital” (or similar term, as defined under and
calculated in accordance with the UK Net Capital Rules) required under each such
UK Net Capital Rule to be maintained by such UK Regulated Entity as of such
date.

 

“United States” and “U.S.” mean the United States of America.

 

“US Excess Net Capital” means, as of any date of measurement thereof, the excess
of (a) the amount of “adjusted net capital” (as defined under and calculated in
accordance with each of the US Net Capital Rules) actually maintained by Forex
Capital Markets on such date over (b) the amount of “adjusted net capital”
required under each such US Net Capital Rule to be maintained by Forex Capital
Markets on such date.

 

“US Net Capital Rules” means each of (a) Section 1.17 of the regulations
promulgated under the Commodity Exchange Act (7 U.S.C. 1 et seq.), including any
successor regulation under said Act relating to the adjusted net capital
requirements of FCMs, (b) Section 11 of the National Futures Association Manual,
including any successor rule under said Manual relating to the adjusted net
capital requirements for “Forex Dealer Members” (as defined therein) and (c)
Section 5.7 of the regulations promulgated under the Commodity Exchange Act (7
U.S.C. 1 et seq.), including any successor regulation under said Act relating to
the adjusted net capital requirements of RFEDs or FCMs.

 

“US Required Excess Net Capital Amount” means, as of any date of determination
thereof, an amount equal to 25% of the amount of “adjusted net capital” (as
defined under and calculated in accordance with each of the US Net Capital
Rules) required under each such US Net Capital Rule to be maintained by Forex
Capital Markets as of such date.

 

24

 

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03       Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
of the Parent, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded, and
Convertible Notes shall be treated as Indebtedness hereunder, after giving
effect to the impact (if any), whether positive or negative, of any Derivative
Linked to Parent Common Stock; provided that with respect to any Convertible
Notes and the related Derivatives Linked to Parent Common Stock, the amount of
such Indebtedness shall be computed in accordance with the proviso to the
definition of “Consolidated Funded Indebtedness”.

 



25

 

 

(b)            Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04          Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05          Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

ARTICLE II.
THE REVOLVING COMMITMENTS AND REVOLVING BORROWINGS

 

2.01          Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided that
after giving effect to any Revolving Borrowing (i) the Total Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the Revolving
Outstandings of any Lender shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.03, and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02          Borrowings, Conversions and Continuations of Revolving Loans.

 

(a)            Each Revolving Borrowing, each conversion of Revolving Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Revolving Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Revolving Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Revolving Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Revolving
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Revolving Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which the existing Revolving Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Revolving
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

26

 

 

(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Revolving Borrowing is the initial
Revolving Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Revolving Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)            After giving effect to all Revolving Borrowings, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than five Interest
Periods in effect with respect to the Revolving Credit Facility.

 



27

 

 

2.03          Prepayments.

 

(a)            Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (x) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (y) on the date of prepayment of Base Rate Loans; (2) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (3) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Revolving Loans. The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.12, each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages.

 

(b)            Mandatory Prepayments. If for any reason the Total Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay the Revolving Loans in an aggregate amount
equal to such excess.

 

2.04          Optional Termination or Reduction of Revolving Commitments. The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments; provided that (a) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (b) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (c) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Revolving Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

2.05          Repayment of Revolving Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

 

2.06          Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate, and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)            (i)          While any Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
(including past due interest) hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)            Interest on each Revolving Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 



28

 

 

2.07          Fees.

 

(a)            Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (each such fee, a “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Commitments exceed the Total Outstandings, subject to adjustment as provided in
Section 2.12. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)            Other Fees. The Borrower shall pay to (i) the Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter and (ii) the Lenders any fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.08          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)            All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Revolving Loan for the day on which the Revolving
Loan is made, and shall not accrue on a Revolving Loan, or any portion thereof,
for the day on which the Revolving Loan or such portion is paid; provided that
any Revolving Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)            If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent or any Lender,
as the case may be, under Section 2.06(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.

 



29

 

 

2.09          Evidence of Debt. The Revolving Borrowings made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Revolving Borrowings made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Note, which shall evidence such Lender’s Revolving Loans in addition
to such accounts or records. Each Lender may attach schedules to its Revolving
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Revolving Loans and payments with respect thereto. 

 

2.10          Payments Generally; Administrative Agent’s Clawback.

 

(a)            General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)            (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on
the date of such Revolving Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



30

 

 

(ii)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)            Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Revolving Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Revolving Borrowings set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)            Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any
Revolving Loan or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan or to make its payment
under Section 10.04(c).

 

(e)            Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Revolving Loan in any particular place or manner.

 

2.11          Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Revolving Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (x) notify the Administrative Agent of such fact, and (y)
purchase (for cash at face value) participations in the Revolving Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and other amounts owing them; provided that:

 



31

 

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.12        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)          Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Revolving Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Revolving Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

 



32

 

 

(iii)          Certain Fees. That Defaulting Lender shall not be entitled to
receive any Commitment Fee pursuant to Section 2.07(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.13        Increase in Revolving Commitments.

 

(a)          Request for Increase. Subject to the terms and conditions set forth
in this Section, the Borrower may request from time to time in writing to the
Administrative Agent one or more increases in the Aggregate Revolving
Commitments; provided that (i) no Default or Event of Default shall exist or be
continuing either immediately prior to or immediately after giving effect to
such increase (ii) any such request for an increase shall be in a minimum amount
of $5,000,000 (or a lesser amount in the event such lesser amount represents all
remaining availability under this Section) and (iii) after giving effect to any
such increase, the Aggregate Revolving Commitments at such time shall not exceed
$250,000,000.

 

(b)          Lender Elections to Increase. Upon receipt of a written request
from the Borrower for an increase in the Aggregate Revolving Commitments, the
Administrative Agent shall then promptly notify the Lenders of such request. The
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall then notify the Administrative Agent within such
time period whether or not it agrees to increase its Revolving Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving
Commitment. No Lender shall have any obligation to agree to increase its
Revolving Commitment pursuant to this Section, and no consent of any Lender,
other than Lenders agreeing to provide any portion of such increase, shall be
required.

 

(c)          Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders hereunder pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

 

33

 

 

(d)          Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)          Conditions to Effectiveness of Increase. As a condition precedent
to each such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching
resolutions duly adopted by the board of directors or board of managers (or
appropriate governing body) of such Loan Party authorizing such increase, (ii)
in the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
in the other Loan Documents to which it is a party are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.13, the representations and warranties contained in
Sections 5.05(a), (b), (c) and (d) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a), (b), (c) and (d),
respectively, and (B) no Default has occurred and will be continuing either
immediately prior to or immediately after giving effect to such increase and
(iii) if requested by any Lender providing any portion of such increase
(including any Eligible Assignee becoming a Lender in connection therewith),
such opinion letters (or letters of reliance on previously issued opinion
letters) of counsel to the Borrower and the Guarantors and such certificates and
documents of the nature of those described in Section 4.01(b) and/or Section
4.01(i) as such Lender may reasonably request in connection with its provision
of such amount. The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any non-ratable
increase in the Revolving Commitments under this Section.

 

(f)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.10 or 10.01 to the contrary.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)          If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

 



34

 

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications.

 

(i)          Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(ii)          Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)          Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 



35

 

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)          Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

a)          executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

b)          executed originals of Internal Revenue Service Form W-8ECI,

 

c)          executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

d)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN,

 



36

 

 

e)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(iv)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 



37

 

 

3.02          Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Revolving Loans whose interest is determined by reference to the Eurodollar
Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on such Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), at its option, prepay or, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03          Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Revolving Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Revolving Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

  

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 



38

 

 

(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Revolving Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Revolving Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, or the Revolving Commitments of such Lender or the Revolving
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts, and calculations thereof, necessary to compensate
such Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)          Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Revolving Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Revolving Loan; provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 



39

 

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Revolving Loan other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Revolving Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Revolving Loan or from fees payable to terminate the deposits from which such
funds were obtained. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Revolving Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Revolving Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.

 



40

 

 

3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO REVOLVING BORROWINGS

 

4.01        Conditions of Initial Revolving Borrowing. This Agreement shall
become effective upon, and the obligation of each Lender to make its initial
Revolving Loan hereunder is subject to, satisfaction of the following conditions
precedent:

 

(a)          Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Guaranty, the Pledge Agreement, Revolving
Notes in favor of each Lender requesting a Revolving Note and any other
applicable Loan Documents, each of which shall be (i) originals or telecopies
(followed promptly by originals) unless otherwise specified, (ii) properly
executed by a Responsible Officer of the signing Loan Party, dated as of the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date reasonably satisfactory to the
Administrative Agent) and (iii) in form and substance satisfactory to the
Administrative Agent, the Arranger and each of the Lenders;

 

(b)          Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of certificates from a Responsible Officer of each Loan
Party (each of which shall be originals or telecopies (followed promptly by
originals), in form and substance satisfactory to the Administrative Agent)
certifying (i) the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and (ii) that attached thereto are true, correct and complete
copies of (A) the Organization Documents of such Loan Party (including all
amendments thereto), which in the case of the certificate or articles of
incorporation or organization (as the case may be) shall be certified as of a
recent date by the appropriate Governmental Authority in such Loan Party’s
jurisdiction of incorporation or formation, (B) resolutions duly adopted by the
board of directors or board of managers (or appropriate governing body) of such
Loan Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or is to be a party and (C) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in such Loan Party’s jurisdiction
of incorporation or formation, certified as of a recent date by the appropriate
Governmental Authority in such Loan Party’s jurisdiction of incorporation or
formation;

 

(c)          Officer’s Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of each Loan Party, in form and
substance satisfactory to the Administrative Agent and each of the Lenders (i)
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party and certifying that such consents, licenses and approvals are in full
force and effect, or (B) certifying that no such consents, licenses or approvals
are so required, and (ii) certifying that (A) the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) there has been no event or
circumstance since December 31, 2010 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(d)          Legal Opinions. Receipt by the Administrative Agent of favorable
opinions of counsel to the Loan Parties (which shall provide for all assignees
of the Administrative Agent and each Lender to rely on such opinion after the
Closing Date), addressed to and in form and substance satisfactory to the
Administrative Agent and each of the Lenders, as to the authority, legality,
validity, binding effect, enforceability of the Loan Documents and any other
certain matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 



41

 

 

(e)          Collateral. The Administrative Agent shall have received each of
the following, in form and substance reasonably satisfactory to it:

 

(i)          Lien Searches. The results of searches for Liens against the Loan
Parties under the UCC as in effect in each jurisdiction in which filings or
recordations under the UCC would need to be made to evidence or perfect security
interests in the Collateral, indicating among other things that the Collateral
is free and clear of any Lien (except for Liens permitted under the Loan
Documents);

 

(ii)          Filings and Recordings. All financing statements, in proper form
appropriate for filing under the UCC of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Pledge Agreement, covering the Collateral described in
the Pledge Agreement and other filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, for the benefit of
the Secured Parties, in the Collateral together with evidence reasonably
satisfactory to the Administrative Agent that upon such filings and
recordations, such security interests constitute valid and perfected first
priority Liens thereon (subject only to Permitted Liens);

 

(iii)         Pledged Collateral. Each original stock certificate or other
original certificate evidencing the Equity Interests pledged pursuant to the
Collateral Documents, together with original, undated stock powers for such
certificates duly executed in blank by the registered owner thereof; and

 

(iv)         Other Actions. Evidence that all other actions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Pledge Agreement have been taken, including the payment
of all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents;

 

(f)           Insurance. The Administrative Agent shall have received (in form
and substance reasonably satisfactory to it) evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect;

 

(g)          Financial Matters. The Administrative Agent shall have received:

 

(i)           Financial Statements. (A) The Audited Financial Statements of the
Parent, (B) the Interim Financial Statements of the Parent and (C) the Interim
Financial Statements of the Borrower;

 

(ii)          Business Plan. Forecasts prepared by management of the Borrower of
such elements of the statements of income or operations of the Borrower and its
Subsidiaries on an annual basis for each year during the term of this Agreement
as are reasonably acceptable to the Administrative Agent; and

 



42

 

 

(iii)          Pro Forma Compliance Certificate. A duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) demonstrating compliance as of
the fiscal quarter ended September 30, 2011 with the financial covenants in
Section 7.11 after giving pro forma effect to the incurrence of any Indebtedness
(including any Revolving Loans made to the Borrower) as of the Closing Date
(with such reasonable detail and calculations as the Administrative Agent may
request; notwithstanding anything to the contrary contained herein, it being
understood and agreed that, solely for purposes of this pro forma Compliance
Certificate, the determination of (x) Consolidated EBITDA shall be deemed to be
the amount of Consolidated EBITDA for the three consecutive fiscal quarters
ended September 30, 2011 times 4/3 and (y) Consolidated Interest Charges shall
be deemed to be the amount of Consolidated Interest Charges for the three
consecutive fiscal quarters ended September 30, 2011 times 4/3);

 

(h)          Fees and Expenses. The Borrower shall have paid:

 

(i)          to the Lenders all fees required to be paid to them on or before
the Closing Date; and

 

(ii)          to the Administrative Agent and the Arranger all fees required to
be paid to them on or before the Closing Date, including all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings; provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent;

 

(i)          Patriot Act. All documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that has been reasonably requested by any Lender not less than five
Business Days prior to the Closing Date; and

 

(j)          Other Documents. Copies of all other documents, opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement, all of which shall be in form and substance satisfactory to the
Administrative Agent.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Revolving Borrowings. The obligation of each
Lender to honor any Committed Loan Notice (other than a Committed Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)          The representations and warranties contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Revolving Borrowing with the same effect as if made
on and as of such date (except that (i) to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct as of such earlier date, and (ii) for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a), (b), (c) and (d)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a), (b), (c) and (d), respectively).

 



43

 

 

(b)          No Default shall exist, or would result from such proposed
Revolving Borrowing or from the application of the proceeds thereof.

 

(c)          The Administrative Agent shall have received a Committed Loan
Notice in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Revolving Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Revolving Borrowing.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01          Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing (or the equivalent) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing (or the equivalent) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02          Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03          Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) other than
the UCC financing statements required pursuant to Section 4.01(e)(ii).

 

 

5.04          Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms.

 



44

 

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements of the Parent (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)          The Interim Financial Statements of the Parent (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)          The Audited Financial Statements of the Borrower (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(d)          The Interim Financial Statements of the Borrower (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject
to the absence of footnotes and to normal year-end audit adjustments.

 

(e)          Since December 31, 2010, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(f)           The forecasted statements of income or operations of the Parent
and its Subsidiaries delivered pursuant to Section 4.01(g) or Section 6.01(e),
as applicable, were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing at the time of delivery of such forecasts, and represented, at the time
of delivery, the Borrower’s best estimate of its future financial condition and
performance.

 

5.06        Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07        No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 



45

 

 

5.08        Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

 

5.09        Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates and in accordance with any applicable requirements of the Collateral
Documents.

 

5.10        Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.11        ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)          There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 



46

 

 

(d)          Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.11 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

5.12        Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Schedule 5.12
(including the legal name, jurisdiction of incorporation or formation, as
applicable, principal place of business and U.S. taxpayer identification number
of each Loan Party), and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Persons and in the amounts specified on Schedule 5.12 free and
clear of all Liens other than Permitted Liens. As of the Closing Date, the
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed (including the percentage ownership interest of any
such equity investment in such corporation or entity) in Schedule 7.02. All of
the outstanding Equity Interests in the Borrower have been validly issued, are
fully paid and nonassessable and, as of the Closing Date, are owned by the
Parent and the Permitted Investors free and clear of all Liens other than
Permitted Liens.

 

5.13        Federal Regulations; Investment Company Act.

 

(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Revolving Borrowing, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

 

(b)          Each Regulated Subsidiary (i) is a member in good standing of the
NFA and/or the equivalent foreign self-regulatory body, (ii) if a Domestic
Subsidiary, is duly registered as an FCM or RFED with the CFTC, and in each
state where the conduct of its business requires such registration and (ii) if a
Foreign Subsidiary, is duly registered as the equivalent of an FCM or RFED with
the equivalent foreign regulatory body, in each case where the conduct of its
business requires such registration.

 

(c)          None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.14        Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Any and all information and materials filed
by the Parent with the SEC and deemed delivered pursuant to the penultimate
paragraph of Section 6.02 shall be deemed to be disclosed to the Administrative
Agent and the Lenders. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 



47

 

 

5.15        Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance with the requirements of all Laws (including the United States
Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.)) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.16        Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.17        Collateral Documents. The provisions of the Collateral Documents are
effective to create a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein in favor of the Administrative Agent
for the benefit of the Secured Parties. Except for filings completed prior to
the Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any
Revolving Loan or other Obligation (other than contingent indemnification
obligations not then due) hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements. Deliver to the Administrative Agent (for
delivery to each Lender), in form and detail satisfactory to the Administrative
Agent:

 

(a)          as soon as available, but in any event within 90 days after the end
of each fiscal year of the Parent (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending December 31,
2011, a consolidated statement of financial condition of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations and comprehensive income, stockholders’/members’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 



48

 

 

(b)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), commencing with
the fiscal quarter ending September 30, 2011, a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Parent’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of the Parent’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)          as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2012, a consolidated statement of financial condition of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of operations and comprehensive income,
stockholders’/members’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(d)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending September 30, 2011, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, all
in reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
financial condition and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(e)          as soon as available, but in any event within 90 days after the end
of the prior fiscal year of the Borrower, an annual forecast prepared by
management of the Borrower, in form satisfactory to the Administrative Agent and
the Required Lenders, of certain elements of the statements of income or
operations of the Parent and its Subsidiaries substantially similar in form to
the forecasts provided under Section 4.01(g)(ii).

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information. Deliver to the Administrative Agent
(for delivery to each Lender), in form and detail satisfactory to the
Administrative Agent:

 



49

 

 

(a)          (x) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (d) (commencing with the delivery of
the financial statements for the fiscal year ending December 31, 2011) and
Section 6.01(c) (commencing with the delivery of the financial statements for
the fiscal year ending December 31, 2012), (i) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes), (ii) a copy of the Form
1-FR-FCM (or any successor form serving the same or substantially similar
function), duly completed by FXCM Capital Markets, required to have been filed
with the CFTC for the fiscal period covered by such financial statements
(without giving effect to any extension permitted by the CFTC) and (iii) a copy
of the Form FSA003-Capital Adequacy (or any successor form serving the same or
substantially similar function), duly completed by each UK Regulated Entity,
required to have been filed with the FSA for the fiscal period covered by such
financial statements (without giving effect to any extension permitted by the
FSA), it being understood that such form is only required to be delivered with
respect to ODL Group Limited when and to the extent required by applicable
regulations and (y) as soon as available, but in any event within five Business
Days after the date required to be delivered to or filed with the CFTC or FSA,
as applicable, copies (certified as being true and complete by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower, which may be by electronic communication, including fax or email,
unless the Administrative Agent requests otherwise, at the time of and in
connection with delivery of such copies) of (i) any Form 1-FR-FCM (or any
successor form serving the same or substantially similar function), duly
completed by FXCM Capital Markets, filed with the CFTC and (ii) any Form
FSA003-Capital Adequacy (or any successor form serving the same or substantially
similar function), duly completed by each applicable UK Regulated Entity, filed
with the FSA, it being understood that such form is only required to be
delivered with respect to ODL Group Limited when and to the extent required by
applicable regulations;

 

(b)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the accounts or books of the Parent or any of its Subsidiaries, or any
audit of any of them;

 

(c)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(e)          promptly, and in any event within five Business Days after receipt
thereof by the Parent, any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC, CTFC or NFA (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Parent, any Loan Party or any Subsidiary
thereof; and

 

(f)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any of its Subsidiaries, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 



50

 

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders information provided by or on behalf
of the Borrower hereunder (the “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

6.03        Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws (iv) any Change in Law (including,
without limitation, any change in or implementation or imposition of any
regulation applicable to the business of the Borrower or any of its
Subsidiaries) or (v) any breach, non-performance or other default by either the
Parent or the Borrower under any Convertible Note Document or any Convertible
Mirror Note Document; and

 



51

 

 

(c)          of the occurrence of any ERISA Event.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or any Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon any of its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate safeguards (including reserves being
maintained in accordance with GAAP) have been put in place to ensure the
satisfaction of any such Lien upon an adverse determination in such proceedings;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing (or the equivalent)
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06        Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.

 

6.08        Compliance with Laws.

 

(a)          Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect; and

 

(b)          Cause each Regulated Subsidiary to comply in all material respects
with all rules and regulations of the SEC, the CFTC, the NFA and any equivalent
or applicable U.S. or foreign regulatory body, in each case, applicable to it
(including such rules and regulations dealing with net capital requirements).

 



52

 

 

6.09        Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower and without undue interruption to the
Borrower’s business operations; provided that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11        Use of Proceeds. Use the proceeds of the Revolving Loans for working
capital and other general corporate purposes (including capital management
activities and Permitted Acquisitions) not in contravention of any Law or of any
Loan Document.

 

6.12        Covenant to Guarantee and Give Security; Release of Guarantors and
Collateral.

 

(a)          Subject to the proviso set forth below, promptly after (x) any
Person becomes a direct or indirect Subsidiary of the Borrower (whether by
formation, acquisition or otherwise), (y) any Subsidiary that was a Regulated
Subsidiary ceases to constitute a Regulated Subsidiary (whether as a result of a
change in applicable Law or otherwise), or (z) the Borrower has knowledge that
the entering into of the Guaranty by any Foreign Subsidiary or any
Foreign-Controlled Domestic Subsidiary would no longer have adverse tax
consequences for the Borrower or any other Loan Party or result in a violation
of applicable Laws (any such Foreign Subsidiary or Foreign-Controlled Domestic
Subsidiary, a “Permitted Foreign Subsidiary”), then in any such case notify the
Administrative Agent thereof in writing (including the legal name and
jurisdiction of formation of such Subsidiary) and, unless a Release of
Guarantors and Collateral as described in clause (b) below has previously
occurred, in each case within 30 days thereafter (unless extended by the
Administrative Agent in its reasonable discretion) and at the Borrower’s sole
cost and expense:

 

(i)          to the extent such Subsidiary is a wholly-owned Domestic Subsidiary
and is not a Regulated Subsidiary or a Foreign-Controlled Domestic Subsidiary,
cause such Domestic Subsidiary and each direct parent of such Domestic
Subsidiary (if it has not already done so) (A) to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty, a guaranty supplement, joinder or such other document as the
Administrative Agent shall deem appropriate for such purpose (in form and
substance satisfactory to the Administrative Agent); (B) to duly execute and
deliver to the Administrative Agent a counterpart, supplement or joinder to the
Pledge Agreement and such other Collateral Documents as the Administrative Agent
shall deem appropriate for such purpose (in form and substance satisfactory to
the Administrative Agent); (C) to deliver to the Administrative Agent those
items and instruments of the type specified in Section 4.01(e) (including
original certificates evidencing Equity Interests, transfer powers, UCC filings
and entries on the books of such Domestic Subsidiary and/or each Person pledged
by such Domestic Subsidiary), securing payment of all Obligations of such
Subsidiary or such parent, as the case may be, under the Loan Documents; and (D)
to the extent not previously delivered, to deliver documents of the types
referred to in Section 4.01(b) to the Administrative Agent;

 



53

 

 

(ii)          without duplication of clause (a)(i) above, to the extent such
Subsidiary is a First-Tier Foreign Subsidiary or a Domestic Subsidiary (other
than a Foreign-Controlled Domestic Subsidiary) that is a Regulated Subsidiary,
cause each direct parent of such Subsidiary (if it has not already done so) (A)
to become a party to the Pledge Agreement (or reflect the pledge of such
Subsidiary under the Pledge Agreement) by executing and delivering to the
Administrative Agent a counterpart, supplement or joinder to the Pledge
Agreement and such other Collateral Documents as the Administrative Agent shall
deem appropriate for such purpose (in form and substance satisfactory to the
Administrative Agent); (B) to deliver to the Administrative Agent those items
and instruments of the type specified in Section 4.01(e) (including original
certificates evidencing Equity Interests, transfer powers, UCC filings and
entries on the books of such Subsidiary), securing payment of all Obligations of
such Subsidiary or such parent, as the case may be, under the Loan Documents and
(C) to the extent not previously delivered, deliver documents of the types
referred to in Section 4.01(b) to the Administrative Agent;

 

(iii)          to the extent such Subsidiary is a Permitted Foreign Subsidiary
and is not a Regulated Subsidiary, cause such Permitted Foreign Subsidiary (A)
to become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Guaranty, a guaranty supplement, joinder or such other
document as the Administrative Agent shall deem appropriate for such purpose (in
form and substance satisfactory to the Administrative Agent); (B) to duly
execute and deliver to the Administrative Agent a counterpart, supplement or
joinder to the Pledge Agreement and such other Collateral Documents as the
Administrative Agent shall deem appropriate for such purpose (in form and
substance satisfactory to the Administrative Agent); (C) to deliver to the
Administrative Agent those items and instruments of the type specified in
Section 4.01(e) (including original certificates evidencing Equity Interests,
transfer powers, UCC filings or similar filings, and entries on the books of the
issuer or Guarantor), securing payment of all Obligations of such Permitted
Foreign Subsidiary under the Loan Documents; and (D) to the extent not
previously delivered, to deliver documents of the types referred to in Section
4.01(b) to the Administrative Agent; and

 

(iv)          upon the request of the Administrative Agent (in its sole
discretion), deliver to the Administrative Agent a signed copy of a favorable
opinion of counsel for the relevant Loan Parties, which shall be addressed to
the Administrative Agent and the Lenders and be reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (a)(i), (ii) and
(iii) above and as to such other matters as the Administrative Agent may
reasonably request;

 

provided that (x) the provisions of this Section 6.12(a) shall not apply if the
Borrower and the Administrative Agent reasonably determine that the taking of
the actions hereunder, in the case of a Foreign Subsidiary or a
Foreign-Controlled Domestic Subsidiary, would have adverse tax consequences for
the Borrower or any other Loan Party or would result in a violation of
applicable Laws, and (y) no Loan Party shall be required to pledge any Equity
Interests in a Subsidiary (1) to the extent such Subsidiary to be pledged is a
Regulated Subsidiary and such a pledge is prohibited by applicable Law, (2) to
the extent such Subsidiary to be pledged is not a wholly-owned Subsidiary and
the Organization Documents or any applicable shareholder or similar agreement
either prohibits the pledge of the Subsidiary to be pledged or requires the
consent of any Person (other than the Parent or any of its Affiliates) as a
condition to the pledge of Equity Interests in the Subsidiary to be pledged and,
after using commercially reasonable efforts (in the determination of the
Administrative Agent), such Subsidiary is unable to obtain such consent (unless
such prohibitions or restrictions are overridden by applicable provisions of the
UCC) or (3) if, in the judgment of the Administrative Agent after request by the
Borrower, the value of a pledge of the Equity Interests in such Subsidiary would
be exceeded by the cost of obtaining such pledge.

 



54

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, the guaranties of the Obligations by the Guarantors and the Liens on
and security interests in all Collateral granted by each of the Loan Parties to
the Administrative Agent, for the benefit of the Secured Parties, in respect of
the Obligations shall be released and terminated (the “Release of Guarantors and
Collateral”) upon the delivery of a written request by the Borrower to the
Administrative Agent, certifying in a manner reasonably satisfactory to the
Administrative Agent that each of the conditions set forth below has been
satisfied, and the Administrative Agent’s confirmation that it does not object
to or dispute any of the facts or conclusions set forth therein (the date of
such confirmation, the “Release Date”):

 

(i)          the Borrower’s Debt Ratings as of the Release Date shall include at
least two of the following: (A) Baa3 or better (with a stable or better outlook)
by Moody’s, (B) BBB- or better (with a stable or better outlook) by S&P and (C)
BBB- or better (with a stable or better outlook) by Fitch;

 

(ii)          no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to the
Release of Guarantors and Collateral as of the Release Date;

 

(iii)          as of the Release Date, all Indebtedness owing by the Guarantors
being released shall be permitted under Section 7.03 as if such Indebtedness
were incurred by a non-Guarantor Subsidiary on the Release Date; and

 

(iv)          on or prior to the Release Date, the Parent or the Borrower shall
have consummated a Capital Markets Financing Transaction.

 

In connection with the foregoing, the Administrative Agent shall, at the
Borrower’s sole expense and at the Borrower’s request, promptly execute and file
in the appropriate location and deliver to the Borrower such termination and
release statements or confirmation thereof, as applicable, return all original
possessory collateral held by the Administrative Agent, for the benefit of the
Secured Parties, and do such other things as are reasonably necessary to release
the Liens to be released pursuant hereto promptly upon the effectiveness of any
such release, and each of the Lenders hereby authorizes the Administrative Agent
to take such actions upon the occurrence of the Release Date.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, if the Borrower delivers a written notice to the Administrative Agent
certifying in a manner reasonably satisfactory to the Administrative Agent that
(i) a Guarantor has become a Regulated Subsidiary that is prohibited from being
a Guarantor, and (ii) no Default or Event of Default shall have then occurred
and be continuing, and the Administrative Agent confirms that it does not object
to or dispute any of the facts or conclusions set forth therein, then such
Guarantor shall be released from the Guaranty and (if applicable and required by
applicable Law) from the Pledge Agreement, and the Administrative Agent shall,
at the Borrower’s request and at the Borrower’s sole expense, promptly execute
and file in the appropriate location and deliver to the Borrower such
termination and release statements or confirmation thereof, as applicable,
return all original possessory collateral held by the Administrative Agent for
the benefit of the Secured Parties (if applicable and required), and do such
other things as are reasonably necessary to release such Regulated Subsidiary as
a Guarantor and (if applicable and required) as a pledgor under the Pledge
Agreement, and to release the Liens to be released pursuant hereto promptly upon
the effectiveness of any such release, and each of the Lenders hereby authorizes
the Administrative Agent to take such actions upon the satisfaction of the
provisions of this Section 6.12(c).

 



55

 



 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, if the Borrower delivers a written notice to the Administrative Agent
certifying in a manner reasonably satisfactory to the Administrative Agent that
(i) a Foreign Subsidiary or a Foreign-Controlled Domestic Subsidiary that is a
Guarantor can no longer continue to be a Guarantor without resulting in adverse
tax consequences for the Borrower or any other Loan Party or in a violation of
applicable Laws, and (ii) no Default or Event of Default shall have then
occurred and be continuing, and the Administrative Agent confirms that it does
not object to or dispute any of the facts or conclusions set forth therein, then
such Guarantor shall be released from the Guaranty and (if applicable and
required by applicable Law) from the Pledge Agreement or similar Collateral
Document to which it is a party, and the Administrative Agent shall, at the
Borrower’s request and at the Borrower’s sole expense, promptly execute and file
in the appropriate location and deliver to the Borrower such termination and
release statements or confirmation thereof, as applicable, return all original
possessory collateral held by the Administrative Agent for the benefit of the
Secured Parties (if applicable and required), and do such other things as are
reasonably necessary to release such Foreign Subsidiary or Foreign-Controlled
Domestic Subsidiary as a Guarantor and (if applicable and required) as a pledgor
under the Pledge Agreement or any other Collateral Document, and to release the
Liens to be released pursuant hereto promptly upon the effectiveness of any such
release, and each of the Lenders hereby authorizes the Administrative Agent to
take such actions upon the satisfaction of the provisions of this Section
6.12(d).

 

6.13         Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) unless the Release Date has
occurred, (A) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (B) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (C) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

6.14         Consolidated Net Losses. In the event the Borrower and its
Subsidiaries, on a consolidated basis, incur or suffer any net loss (including
unrealized losses) either (x) on any single Business Day in an aggregate amount
in excess of $5,000,000, or (y) during any period of three consecutive Business
Days in an aggregate amount in excess of $10,000,000, then in either such case
(and each time either such case occurs) (a) within two Business Days of the
incurrence of any such loss, notify the Administrative Agent and each Lender
thereof, and (b) within three Business Days of the incurrence of any such loss,
directly hedge any position, contract, or activity of the Borrower or any of its
Subsidiaries that gave rise to such loss with one or more offsetting Swap
Contracts permitted under Article VII in the ordinary course of business and
consistent with past practice of the Borrower and its Subsidiaries.

 

56

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any
Revolving Loan or other Obligation (other than contingent indemnification
obligations not then due) hereunder shall remain unpaid or unsatisfied:

 

7.01        Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof; provided that (i) the nature of the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

57

 

 

(i)          Liens securing Indebtedness in respect of Capital Leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets;
provided that (i) the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $15,000,000, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition; and

 

(j)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or a Subsidiary or becomes a
Subsidiary in a transaction permitted hereunder; provided that (i) such Liens
were not created in contemplation of such merger, consolidation or Investment,
(ii) such Liens do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and (iii) if the applicable Indebtedness
secured by such Lien is Indebtedness of a non-Guarantor Subsidiary, such
Indebtedness is permitted under Section 7.03(f);

 

provided that unless a Release Date has occurred, in no event shall any Liens
attach to any assets that constitute, or are required to constitute, Collateral
at such time, whether pursuant to the Pledge Agreement, Section 6.12 or
otherwise.

 

7.02        Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Investments, except:

 

(a)          Investments in Subsidiaries and other Investments held by the
Borrower and its Subsidiaries, in each case either (i) existing as of the
Closing Date and set forth on Schedule 7.02 or (ii) made after the Closing Date
but prior to the Fifth Amendment Effective Date and set forth on Schedule 7.02;

 

(b)          Investments held by the Borrower or any Subsidiary in the form of
Cash Equivalents;

 

(c)          advances to officers, directors and employees of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)          Investments of (i) the Borrower in any wholly-owned Subsidiary,
(ii) any wholly-owned Subsidiary in the Borrower or in a wholly-owned Subsidiary
and (iii) any non-wholly-owned Subsidiary in the Borrower or in another
Subsidiary;

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)          Guarantees and Swap Contracts permitted by Section 7.03;

 

(g)          Permitted Acquisitions;

 

58

 

 

(h)          other Investments (including Investments in non-wholly-owned
Subsidiaries by the Borrower or any wholly-owned Subsidiary) made on or after
the Fifth Amendment Effective Date in an aggregate amount outstanding at any
time not to exceed $25,000,000 plus the amount thereof made with consideration
constituting common stock or other common Equity Interests of the Parent;
provided that if the Consolidated Leverage Ratio (determined at the time such
Investment is made based on the financial information received for the fiscal
quarter most recently ended prior to such time for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
6.01(b), as applicable, and after giving pro forma effect to such Investment,
any adjustments to Consolidated EBITDA in connection therewith and any
Indebtedness incurred in connection therewith) is less than 1.50 to 1.00, such
Investment shall be permitted without constituting usage of the $25,000,000
amount provided in this Section 7.02(h), it being understood (for the avoidance
of doubt) that any Investment permitted to be made pursuant to this proviso
based on the pro forma Consolidated Leverage Ratio determined at the time of
such Investment being less than 1.50 to 1.00 shall not constitute a violation of
this Section 7.02(h), or usage of the $25,000,000 basket contained herein,
solely due to a change in the Consolidated Leverage Ratio after the date such
Investment is made; and

 

(i)          the Borrower may enter into Derivatives Linked to Parent Common
Stock in connection with its issuance of Convertible Mirror Notes to the Parent
so long as the Parent is substantially simultaneously issuing related
Convertible Notes and entering into related Derivatives Linked to Parent Common
Stock.

 

7.03        Indebtedness. The Borrower shall not permit any of its Subsidiaries
that are not Guarantors to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; and (ii) the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(c)          Guarantees in respect of Indebtedness otherwise permitted
hereunder;

 

(d)          obligations (contingent or otherwise) of any non-Guarantor
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of either (A) executing the agency trading operations
of the Borrower and its Subsidiaries through “clearing agreements” or similar
contracts, or (B) directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and in
either case not for purposes of speculation or taking a “market view”; and (ii)
in any such case, such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

59

 

 

(e)          Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i);

 

(f)          Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.02, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) after giving effect to such Indebtedness, the Borrower is in pro forma
compliance with the Consolidated Leverage Ratio under Section 7.11(b); and

 

(g)          Indebtedness constituting an Investment permitted under Section
7.02.

 

7.04        Fundamental Changes. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, directly or indirectly, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)          each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, in connection with an Investment permitted hereunder so
long as (i) in the case of any such transaction to which the Borrower is a
party, the Borrower is the surviving Person, (ii) in the case of any such
transaction to which Forex Capital Markets is a party, Forex Capital Markets is
the surviving Person, (iii) in the case of any such transaction to which any UK
Regulated Entity is a party, such UK Regulated Entity is the surviving Person
(provided that the UK Regulated Entities may merge or consolidate with one
another, so long as one such UK Regulated Entity is the surviving Person), and
(iv) in the case of any such transaction to which any Loan Party (other than the
Borrower, Forex Capital Markets or any UK Regulated Entity) is a party, such
Loan Party shall be the continuing or surviving Person;

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in any such Disposition is a
Guarantor, then the transferee must either be the Borrower or a Guarantor (or
become a Guarantor upon consummation of such transfer);

 

(c)          any Subsidiary may be dissolved so long as, at such time, such
Subsidiary has no assets or operations; and

 

(d)          Online Courses, LLC, a Delaware limited liability company and a
partially-owned Subsidiary of the Borrower as of the Closing Date, may be
dissolved or liquidated, and the assets and proceeds distributed to the owners
of the Equity Interests therein as agreed among them, so long as the aggregate
amount of such assets and proceeds does not exceed $1,000,000.

 

7.05        Dispositions. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except:

 

60

 

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor (or
become a Guarantor upon consummation of such transfer);

 

(e)          Dispositions permitted by Section 7.04;

 

(f)          Dispositions of Equity Interests of any Subsidiary if, at the time
of such Disposition, such Subsidiary has no assets or operations;

 

(g)          Dispositions by the Borrower or any Subsidiary not otherwise
permitted under this Section 7.05 so long as at the time of such Disposition, no
Default shall exist or would result therefrom, and either (i) the aggregate book
value of all property Disposed of in reliance on this clause (g) in any fiscal
year of the Borrower shall not exceed $2,000,000; and

 

(h)          Dispositions by the Borrower or any Subsidiary not otherwise
permitted under this Section 7.05 so long as (i) at the time of such
Disposition, no Default shall exist or would result therefrom, and (ii) such
Disposition, when combined with all other property Disposed of in reliance on
this clause (h) after the Fourth Amendment Effective Date, does not represent or
constitute assets or entities (or portions thereof) that contributed revenues or
Consolidated EBITDA (such contribution as reasonably determined by management of
the Borrower) of more than 25% of the consolidated revenue or more than 25% of
the Consolidated EBITDA, in each case of the Parent and its Subsidiaries, for
the four-quarter period most recently ended for which financial statements have
been delivered pursuant to Section 6.01(a) or (b);

 

provided that any Disposition pursuant to clauses (a) through (h) shall be for
fair market value.

 

7.06        Restricted Payments. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom (such absence of a Default being applicable only to (a) through (d)
below):

 

(a)          each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

 

(b)          the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

61

 

 

(c)          the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

(d)          so long as the Borrower is a limited liability company or other
pass-through entity for tax purposes, the Borrower may declare and make
Restricted Payments to the Parent and the other holders of Equity Interests in
the Borrower in an amount consistent with past practice and not to exceed the
tax distribution amounts required to be made pursuant to Section 4.4 of the
Third Amended and Restated Limited Liability Company Agreement of the Borrower
as in effect on the Closing Date without giving effect to any amendments thereto
after the Closing Date;

 

(e)          the Borrower may perform its obligations (including making cash
payments and/or deliveries of the Parent’s common stock) under Derivatives
Linked to Parent Common Stock, so long as the Parent is substantially
simultaneously performing substantially the same obligations (but without regard
to whether in cash or pursuant to the delivery of its common stock) under the
related Derivatives Linked to Parent Common Stock; and

 

(f)          the Borrower may purchase any Convertible Mirror Notes Hedges and
make cash payments and/or deliveries of the Parent’s common stock upon
conversion of Convertible Mirror Notes pursuant to the terms of the Convertible
Mirror Notes Documents, so long as the Parent is substantially simultaneously
making cash payments and/or deliveries of its common stock under the related
Convertible Notes pursuant to the terms of the Convertible Notes Documents;

 

provided that the foregoing shall not limit the making of any Restricted Payment
if, at the time of making of such Restricted Payment, and after giving pro forma
effect thereto (including to any Indebtedness incurred in connection therewith),
no Default has occurred and is continuing, or would result therefrom, and the
Consolidated Leverage Ratio is less than 1.50 to 1.00.

 

7.07        Change in Nature of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted or as expressly contemplated (pursuant to disclosure in the Parent’s
2012 10-K filed with the SEC) by the Borrower and its Subsidiaries on the
Closing Date or any business substantially related or incidental thereto, but in
any event not to include the engagement in any proprietary trading or other
non-agency trading activities other than as permitted per Section 7.11(d).

 

7.08        Transactions with Affiliates. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction (a) shall not apply to transactions between or among the
Borrower and any Guarantor or between and among any Guarantors and (b) shall
apply to transactions between the Borrower and the Parent in connection with
Convertible Mirror Notes and related Derivatives Linked to Parent Common Stock
and all other transactions related to the issuance of Convertible Notes by the
Parent.

 

62

 

 

7.09        Burdensome Agreements. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, except for any agreement in effect at the time
any Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

7.10        Use of Proceeds. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly, use the proceeds of any Revolving
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

7.11        Financial Covenants. The Borrower shall not:

 

(a)          Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than 4.00 to 1.00.

 

(b)          Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the last day of any fiscal quarter of the Borrower to be greater than 2.00
to 1.00.

 

(c)          Excess Net Capital. Permit:

 

(i)          US Excess Net Capital as of the last day of any fiscal quarter of
Forex Capital Markets to be less than the US Required Excess Net Capital Amount
as of such date; or

 

(ii)         UK Excess Net Capital as of the last day of any fiscal quarter of
any UK Regulated Entity to be less than the UK Required Excess Net Capital
Amount with respect to such UK Regulated Entity as of such date.

 

(d)          Net Unhedged Non-FX Exposure; Net Unhedged Exposure. Permit (i) the
aggregate amount of Net Unhedged Non-FX Exposure at any time to exceed 10% of
total assets of the Borrower and its Subsidiaries at such time or (ii) the
aggregate amount of Net Unhedged Exposure at any time to exceed 20% of total
assets of the Borrower and its Subsidiaries at such time; provided that if the
Borrower notifies the Administrative Agent (which notice may be exercised only
once during the term of this Agreement) that it, or any of its Subsidiaries, is
consummating a Permitted Acquisition of a Person or Persons with material
unhedged exposures to foreign currency holdings and purchases and/or Contracts
for Difference, then Section 7.11(d)(ii) shall be modified to provide that Net
Unhedged Exposure shall not exceed (A) 30% of total assets of the Borrower and
its Subsidiaries at any time during the period commencing on the date of
consummation of such Permitted Acquisition (or the earliest date of consummation
in the case of multiple related Permitted Acquisitions closing substantially
simultaneously) and ending on the date six months thereafter, (B) 25% of total
assets of the Borrower and its Subsidiaries at any time during the period
commencing at the end of the six-month period in (A) above and ending on the
date six months thereafter, and (C) 20% of total assets of the Borrower and its
Subsidiaries at any time thereafter.

 

63

 

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Revolving
Loan, (ii) within three days after the same becomes due, any interest on any
Revolving Loan, or any fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)          Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02(a), 6.03(a),
6.05(a), 6.10 or 6.11 or Article VII, or any Loan Party fails to perform or
observe any term, covenant or agreement contained in the Guaranty or any
Collateral Document to which it is a party; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)          Cross-Default. (i) The Parent or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders thereof or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; provided that this subsection (e) shall not apply to (x) any
requirement to deliver cash upon conversion of Convertible Notes or Convertible
Mirror Notes in accordance with the conversion terms of the Convertible Notes
Documents or Convertible Mirror Notes Documents, and not as a result of a
default thereunder by the Parent or the Borrower, and with respect to any
Convertible Mirror Notes only so long as the related Convertible Notes have a
substantially simultaneous requirement to deliver cash or (y) any requirement to
make a cash payment as a result of the early termination of a Derivative Linked
to Parent Common Stock in connection with any such conversion of Convertible
Notes or Convertible Mirror Notes; or

 

64

 

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)          Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Loan Documents. Either (i) any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; (ii) any Loan Party
or any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; (iii) any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or (iv) unless a
Release Date has occurred, for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, any
Collateral Document shall for any reason fail or cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on the Collateral
purported to be covered thereby; or

 

(k)          Change of Control. There occurs any Change of Control; or

 

65

 

 

(l)          The Parent. The Parent (i) owns any assets other than Equity
Interests of the Borrower, assets in the nature of Derivatives Linked to Parent
Common Stock, obligations owing it under Convertible Mirror Notes, and
immaterial assets reasonably appropriate or necessary in connection with any of
the foregoing; (ii) has any material Indebtedness other than Indebtedness under
Convertible Notes and related Derivatives Linked to Parent Common Stock, (iii)
conducts any material operations other than as reasonably necessary or
appropriate in connection with the ownership of assets described in (i) above or
the incurrence and maintenance of Indebtedness described in (ii) above; or (iv)
ceases to report financial statements on a consolidated basis with the Borrower
and its Subsidiaries.

 

8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Revolving Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Revolving
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; and

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Revolving Loans shall
automatically terminate and the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.12, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans and other Obligations arising under the
Loan Documents, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

66

 

 

Fifth, to payment of Obligations then owing under Secured Hedge Agreements and
Secured Cash Management Agreements, ratably among the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fifth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto; provided
that Excluded Swap Obligations with respect to any Loan Party shall not be paid
with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)          Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article VIII and Article X (including Section 10.04(c),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

67

 

 

9.02        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

(e)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (vi) the value or the sufficiency of any Collateral or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

68

 

 

9.04        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Revolving Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Revolving Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

69

 

 

9.07        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the joint book managers, the Arranger, the syndication
agent or any other agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender.

 

9.09        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Revolving Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 10.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

70

 

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document; (iii) in connection with the Release of Guarantors and
Collateral provided in Section 6.12(b) or any release of Liens permitted by
Section 6.12(c) or 6.12(d); and (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01;

 

(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

(c)          to release any Guarantor from its obligations under the Guaranty if
(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) in connection with any Release of Guarantors and Collateral
provided in Section 6.12(b) or any release of Guarantors permitted by Section
6.12(c) or 6.12(d).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in the Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc. Except as set forth in Section 2.13, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:

 

71

 

 

(a)          waive any condition set forth in Section 4.01 (other than Section
4.01(h)(ii)), or, in the case of the initial Revolving Borrowing, Section 4.02,
without the written consent of each Lender;

 

(b)          extend or increase any Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender entitled to such payment;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Revolving Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any
Revolving Loan or to reduce any fee payable hereunder;

 

(e)          change Section 8.03 in a manner that would alter the order or the
pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

 

(g)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender, except to the extent the release of any Collateral is permitted
pursuant to Section 6.12 or Section 9.10 (in which case such release may be made
by the Administrative Agent acting alone);

 

(h)          release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 6.12 or Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

 

(i)          impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Lenders;

 

and; provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the Lenders other than Defaulting Lenders), except
that (x) the Revolving Commitments of any Defaulting Lender may not be increased
or extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

72

 

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13 so long as
such amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

73

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)          Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

74

 

 

10.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.11), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, including special or local counsel to the Lenders retained
by the Administrative Agent or the Arranger), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Revolving Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Revolving Loans.

 

75

 

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Revolving Loan or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

76

 

 

10.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment(s) and the
Revolving Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) or, if the Revolving Commitment
is not then in effect, the principal outstanding balance of the Revolving Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, (or
such lesser amount as represents the remaining amount of the Revolving
Commitment of such assigning Lender), in the case of any assignment unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.

 

77

 

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Revolving Commitment assigned;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Subsidiaries or Affiliates, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Revolving Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Revolving Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

78

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Revolving Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Revolving
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

 

79

 

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

10.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.13(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

80

 

 

10.08      Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.12 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Loans or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

81

 

 

10.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Revolving Borrowing, and shall continue in full
force and effect as long as any Revolving Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

 

10.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that has received the consent of the Required Lenders but requires
the consent of such Lender, then, in each case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Revolving Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          in the case of any assignment resulting from a Lender not
consenting to a proposed amendment, waiver, consent or release with respect to
any Loan Document that requires the consent of such Lender, such replacement,
when combined with all other replacements effectuated by this Section for such
purpose, will allow the action or event giving rise to such right of replacement
to be successfully consummated; and

 

82

 

 

(e)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

83

 

 

10.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18      USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

84

 

 

10.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

85

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  FXCM HOLDINGS, LLC       By:  FXCM Inc., its Managing Member       By:    
Name:   Title:

 

 

 

 

Annex III

(to Fifth Amendment dated as of November 15, 2013)

 



--------------------------------------------------------------------------------



 

EXHIBIT C

[form of]

COMPLIANCE CERTIFICATE

 

Financial Statement Date:                          , ____

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 19,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among FXCM Holdings, LLC, a Delaware limited
liability company, as the Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby certifies as of the date hereof that he/she is the [chief
executive officer] [chief financial officer] [treasurer] [controller] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on behalf of the Borrower,
and that:

 

[Use following Paragraph 1 for fiscal year-end financial statements]

 

1.          Attached hereto as (a) Schedule 1-A are the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Parent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
and (b) Schedule 1-B are the year-end audited financial statements required by
Section 6.01(c) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

 

[Use following Paragraph 1 for fiscal quarter-end financial statements]

 

1.          Attached hereto as Schedule 1 are:

 

(a)           the unaudited financial statements required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Parent ended as of the above date,
which fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes; and

 

(b)           the unaudited financial statements required by Section 6.01(d) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date,
which fairly present the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

C-1

 

 

2.          Attached hereto as Schedule 2 is a copy of the Form 1-FR-FCM, duly
completed by Forex Capital Markets, required to have been filed with the CFTC
for the fiscal period covered by the financial statements attached hereto as
Schedule 1 pursuant to paragraph 1 above.

 

3.          Attached hereto as Schedule 3 is a copy of each Form FSA003-Capital
Adequacy, duly completed by each UK Regulated Entity, required to have been
filed with the FSA for the fiscal period covered by the financial statements
attached hereto as Schedule 1 pursuant to paragraph 1 above; provided that the
form attached hereto with respect to ODL Group Limited is such form most
recently required to have been filed with the FSA by applicable regulations.

 

4.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

5.          A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their respective Obligations under the Loan Documents, and

 

[to the best knowledge of the undersigned, during such fiscal period the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed, and the
following is a list of each such Default and its nature and status:]

 

6.          The representations and warranties of the Borrower contained in
Article V of the Agreement and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a),
(b), (c) and (d) of Section 5.05 of the Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a), (b), (c) and (d),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

7.          The financial covenant analyses and information set forth on
Schedule 4 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                 ,                     .

 

  FXCM HOLDINGS, LLC   By:  FXCM Inc., its Managing Member       By:     Name:  
  Title:  

 

C-2

 

 

SCHEDULE [1][1-A][1-B]
to the Compliance Certificate



Financial Statements

 

[Attached]

 

SCHEDULE 2
to the Compliance Certificate



1-FR-FCM

 

[Attached]

 

SCHEDULE 3
to the Compliance Certificate



FSA003-Capital Adequacy

 

[Attached]

 

C-3

 

 

SCHEDULE 4
to the Compliance Certificate1
($ in 000’s)

 

For the Quarter/Year ended ___________________ (“Statement Date”)

 

I.         Section 7.11(a) – Consolidated Interest Coverage Ratio.      
A.           Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”):       1.            Consolidated Net Income for
Subject Period: $____________     2.            Consolidated Interest Charges
for Subject Period: $____________     3.            Provision for Federal,
state, local and foreign income taxes payable by the Parent and its Subsidiaries
for Subject Period: $____________     4.            Depreciation expense for
Subject Period: $____________     5.            Amortization expense for Subject
Period: $____________     6.            Other expenses of the Parent and its
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
for Subject Period: $____________     7.            Federal, state, local and
foreign income tax credits of the Parent and its Subsidiaries for Subject
Period: $____________     8.            Non-cash items increasing Consolidated
Net Income for Subject Period: $____________     9.            Income of any
Person (other than a Subsidiary) in which any other Person (other than the
Parent or a wholly-owned Subsidiary of the Parent) has an interest, except to
the extent of the amount of dividends or other distributions or transfers or
loans actually paid to the Parent or a wholly-owned Subsidiary by such Person
during Subject Period: $____________     10.          Amount that constitutes
(or would constitute) Consolidated EBITDA (including income and all relevant
addbacks and deductions) of any non-wholly-owned Subsidiary that is attributable
to such non-wholly-owned Subsidiary’s equity holders other than the Parent and
its Subsidiaries for Subject Period: $____________     11.         Cash payments
made on account of non-cash expenses previously added back in calculating
Consolidated EBITDA pursuant to Line I.A.6. above $____________    
12.         Consolidated EBITDA for Subject Period (Lines I.A.1 + I.A.2 + I.A.3
+ I.A.4 + I.A.5 + I.A.6 – I.A.7 – I.A.8 – I.A.9 – I.A.10 – I.A.11):
$____________

 



 

1 This Schedule is intended as an example only. Refer to all relevant
definitions and sections in the Credit Agreement when preparing the Compliance
Certificate for delivery to the Administrative Agent.

 

C-4

 

 

B.           Consolidated Interest Charges paid or payable in cash for Subject
Period: $____________ C.           Consolidated Interest Coverage Ratio for
Subject Period (Line I.A.12 ÷ Line I.B): $____________     II.       Section
7.11(b) – Consolidated Leverage Ratio.       A.           Consolidated Funded
Indebtedness for Subject Period: 2         1.            (a)         Outstanding
principal amount of all obligations evidenced by any Convertible Notes as of the
Statement Date: $____________     (b)          Outstanding principal amount of
all obligations evidenced by Derivatives Linked to Parent Common Stock as of the
Statement Date: $____________     (c)          Outstanding principal amount of
all obligations for borrowed money (including Obligations under the Agreement)
and all other obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments (other than as described in II.A.1(a) above) for
Subject Period: $____________     2.            Purchase money Indebtedness for
Subject Period: $____________     3.            Direct obligations arising under
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments for Subject Period: $____________    
4.            Obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business) for Subject Period: $____________     5.            Attributable
Indebtedness for Subject Period: $____________     6.            Guarantees of
Indebtedness of the types specified in Lines II.A.1 to II.A.5 of Persons other
than the Parent or any Subsidiary for Subject Period: $____________    
7.            Indebtedness the types specified in Lines II.A.1 to II.A.6 of any
partnership or joint venture (other than a joint venture that is itself a
corporation or a limited liability company) in which the Parent or a Subsidiary
is a general partner or joint venturer (excluding Indebtedness that is
non-recourse to the Parent or such Subsidiary) for Subject Period: $____________
    8.            Consolidated Funded Indebtedness for Subject Period (Lines
II.A.1(a) – II.A.1(b) + II.A.1(c) + II.A.2 + II.A.3 + II.A.4 + II.A.5 + II.A.6 +
II.A.7): $____________

 



 

2 See definition of Consolidated Funded Indebtedness.

 

C-5

 

 

B.           Consolidated EBITDA for Subject Period (Line I.A.12):  
$____________       C.           Consolidated Leverage Ratio for Subject Period
(Line II.A.8 ¸ Line II.B):   ____ to 1.00       III.       Section 7.11(c)(i) –
US Excess Net Capital.           A.           Section 1.17 of the regulations
promulgated under the Commodity Exchange Act           1.            US Excess
Net Capital as of Statement Date under such US Net Capital Rule:          
a.            Adjusted net capital actually maintained by Forex Capital Markets
as of Statement Date under such US Net Capital Rule:   $____________        
b.             Adjusted net capital required to be maintained by Forex Capital
Markets as of Statement Date under such US Net Capital Rule:   $____________    
    c.             US Excess Net Capital as of Statement Date under Section 1.17
of the regulations promulgated under the Commodity Exchange Act (Line III.A.1.a
– Line III.A.1.b):   $____________         2.            US Required Excess Net
Capital Amount as of Statement Date under Section 1.17 of the regulations
promulgated under the Commodity Exchange Act (Line III.A.1.b × 25%):  
$____________       B.           Section 11 of the National Futures Association
Manual           1.            US Excess Net Capital as of Statement Date under
such US Net Capital Rule:           a.    Adjusted net capital actually
maintained by Forex Capital Markets as of Statement Date under such US Net
Capital Rule:   $____________         b.      Adjusted net capital required to
be maintained by Forex Capital Markets as of Statement Date under such US Net
Capital Rule:   $____________         c.         US Excess Net Capital as of
Statement Date under Section 11 of the National Futures Association Manual (Line
III.B.1.a – Line III.B.1.b):   $____________         2.            US Required
Excess Net Capital Amount as of Statement Date under Section 11 of the National
Futures Association Manual (Line III.B.1.b × 25%):   $____________      
C.           Section 5.7 of the regulations promulgated under the Commodity
Exchange Act           1.            US Excess Net Capital as of Statement Date
under such US Net Capital Rule:    

 

C-6

 

 

a.            Adjusted net capital actually maintained by Forex Capital Markets
as of Statement Date under such US Net Capital Rule:   $____________        
b.            Adjusted net capital required to be maintained by Forex Capital
Markets as of Statement Date under such US Net Capital Rule:   $____________    
    c.            US Excess Net Capital as of Statement Date under Section 5.7
of the regulations promulgated under the Commodity Exchange Act (Line III.C.1.a
– Line III.C.1.b):   $____________         2.           US Required Excess Net
Capital Amount as of Statement Date under Section 5.7 of the regulations
promulgated under the Commodity Exchange Act (Line III.C.1.b × 25%):  
$____________       IV.     Section 7.11(c)(ii) – UK Excess Net Capital.        
  A.           UK Excess Net Capital as of Statement Date of Forex Capital
Markets Limited under Chapter 2 in the FSA Handbook: the General Prudential
Sourcebook (GENPRU)           1.          UK Excess Net Capital as of Statement
Date under such UK Net Capital Rule:           a.            Adjusted net
capital actually maintained by Forex Capital Markets Limited as of Statement
Date under such UK Net Capital Rule:   $____________         b.           
Adjusted net capital required to be maintained by Forex Capital Markets Limited
as of Statement Date under such UK Net Capital Rule:   $____________        
c.            UK Excess Net Capital as of Statement Date under Chapter 2 in the
FSA Handbook: the General Prudential Sourcebook (GENPRU) (Line IV.A.1.a – Line
IV.A.1.b):   $____________         2.          UK Required Excess Net Capital
Amount as of Statement Date under Chapter 2 in the FSA Handbook: the General
Prudential Sourcebook (GENPRU) (Line IV.A.1.b × 25%):   $____________      
B.           UK Excess Net Capital as of Statement Date of FXCM Securities
Limited under Chapter 2 in the FSA Handbook: the General Prudential Sourcebook
(GENPRU)           1.          UK Excess Net Capital as of Statement Date under
such UK Net Capital Rule:           a.            Adjusted net capital actually
maintained by FXCM Securities Limited as of Statement Date under such UK Net
Capital Rule:   $____________

 

C-7

 

 

b.            Adjusted net capital required to be maintained by FXCM Securities
Limited as of Statement Date under such UK Net Capital Rule:   $____________    
    c.            UK Excess Net Capital as of Statement Date under Chapter 2 in
the FSA Handbook: the General Prudential Sourcebook (GENPRU) (Line IV.B.1.a –
Line IV.B.1.b):   $____________         2.           UK Required Excess Net
Capital Amount as of Statement Date under Chapter 2 in the FSA Handbook: the
General Prudential Sourcebook (GENPRU) (Line IV.B.1.b × 25%):   $____________  
    C.           UK Excess Net Capital as of Statement Date of ODL Group Limited
under Chapter 2 in the FSA Handbook: the General Prudential Sourcebook (GENPRU)
          1.           UK Excess Net Capital as of Statement Date under such UK
Net Capital Rule:           a.            Adjusted net capital actually
maintained by ODL Group Limited as of Statement Date under such UK Net Capital
Rule:   $____________         b.            Adjusted net capital required to be
maintained by ODL Group Limited as of Statement Date under such UK Net Capital
Rule:   $____________         c.            UK Excess Net Capital as of
Statement Date under Chapter 2 in the FSA Handbook: the General Prudential
Sourcebook (GENPRU) (Line IV.C.1.a – Line IV.C.1.b):   $____________        
2.           UK Required Excess Net Capital Amount as of Statement Date under
Chapter 2 in the FSA Handbook: the General Prudential Sourcebook (GENPRU) (Line
IV.C.1.b × 25%):   $____________

 

V.       Section 7.11(d)(i) – Net Unhedged Non-FX Exposure.      
A.           Net Unhedged Exposure as of Statement Date (from Line VI.A.6
below): $____________     B.           Portion of Net Unhedged Exposure arising
from Contracts for Difference or other net exposures related to foreign currency
holdings and purchases: $____________     C.           Net Unhedged Non-FX
Exposure as of Statement Date (Line V.A.– Line V.B): $____________    
D.           Total assets of the Borrower and its Subsidiaries as of Statement
Date: $____________

 

C-8

 

 

E.           Line V.C ÷ Line V.D:    ____.__%       VI.     Section 7.11(d)(ii)
– Net Unhedged Exposure.           A.           Net Unhedged Exposure as of
Statement Date:   $____________       1.          Net exposure of the Borrower
and its Subsidiaries to Contracts for Difference as of Statement Date:  
$____________         2.           Amounts set forth in VI.A.1 above being
directly hedged with offsetting spot trades or futures contracts on underlying
Contracts for Difference in the ordinary course of business and consistent with
past practice as of Statement Date:   $____________         3.           Without
duplication of VI.A.1 above, net exposure of the Borrower and its Subsidiaries
with respect to foreign currency holdings and purchases as of Statement Date:  
$____________         4.           Without duplication of VI.A.2 above, amounts
set forth in VI.A.3 above being directly hedged with offsetting foreign currency
swap contracts in the ordinary course of business and consistent with past
practice as of Statement Date:   $____________         5.           Without
duplication of VI.A.1 or VI.A.3 above, other net exposure of the Borrower and
its Subsidiaries resulting from any instruments covered under Accounting
Standard Codification 815, Derivatives and Hedging, as determined under GAAP and
in accordance with Accounting Standard Codification 815-10-45 as of Statement
Date:   $____________         6.           Net Unhedged Exposure as of Statement
Date (Line VI.A.1 – Line VI.A.2 + Line VI.A.3 – Line VI.A.4 + Line VI.A.5):  
$____________         B.           Total assets of the Borrower and its
Subsidiaries as of Statement Date:   $____________       C.           Line
VI.A.6 ÷ Line VI.B:   ____.__%

 

C-9

 